 152DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL,in the manner requiredby theNational Labor'Relations Board,offer all our former employeesin LittleRock,Arkansas, '.fall reinstatement totheir former jobs if we should open another cafeteriain LittleRock,or sub-stantially equivalent jobs in other cafeterias in the-Morrison chain.Therewill be no loss of seniority or other rights by any employee.WE WILL give backpay toall our former employees to cover the earningstheylost because we closed the cafeteria in Little Rock and discharged them.WE WILL,in the event that we resume operations in Little Rock, bargainupon requestwith LocalNo. 200 as the exclusive representative of employeesin the bargaining unit described below, and we will embody in a signed agree-ment any understanding reached.In the event that we should not resume operationsin LittleRock,MorrisonCafeterias Consolidated,Inc.,will bargain collectivelywith Local No. 200 con-cerning the transfer of employees to jobs in other cafeterias in our chain.Thebargaining unit is:All dishwashers,cooks, busboys, waiters, counter employees,cleanupemployees,and stockroom employees at ourLittleRock cafeteria,exclud-ing confidential secretary,headwaiters,cashiers,guards,watchmen, andsupervisors as definedin the Act.All our employeesare free to become or remain members,ofLocal No.200, orany other union, and they also are free to refrain from joining any union.MORRISONCAFETERIASCONSOLIDATED,INC., AND MORRISONCAFETERIA COMPANY OF LITTLEROCK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-If any of our former Little Rock employees are currently serving in theArmed Forces of the United States, we will notify them of their right, to full re-instatement or transfer upon application after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948,as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions,they may communicate with the Board'soffice at 3507 Federal Building,700 West Capital,Avenue, Little Rock,Arkansas,TelephoneNo. Fr. 2-4361,Extension 512.P.B. & S. Chemical Company,Hat-Ra Chemical Company, andPreston Chemical CompanyandChauffeurs,Teamsters andWarehousemen's Local Union No. 215,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. P5-CA-1785. August 4, 1964DECISION AND ORDEROn April 30, 1964, Trial Examiner William Seagle issued his Deci-sion in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesviolative of Section 8(a) (1), (3), and (5) of the Act, and recom-mending that they cease and desist therefrom and take certain affirlna-tive action, as recommended in the attached Trial Examiner's Deci-sion.Thereafter, Respondents filed exceptions to the Trial Examiner'sDecision and a supporting brief and the General Counsel filed a briefin support of the Trial Examiner's Decision.148 NLRB No. 22. P.B. & S. CHEMICAL COMPANY, ETC.153Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the modificationsnoted below.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents, P.B. & S.Chemical Company, Hat-Ra Chemical Company, and Preston Chemi-cal Company, their officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.In view of our adoption of the other 8(a) (1) findings and the scope of the order, weneed not pass upon the Trial Examiner's conclusion that Preston's remarksat the July 15meeting in the"coke room" were violative of Section 8(a) (1) of the Act.We believe thatRespondents'rejection of the Union's demandfor recognition was notmotivated by a good-faith doubtas toeither the appropriateness of the unit sought orthe Union's majoritystatus.In findingthatRespondentsviolated Section 8(a) (5) it istherefore unnecessary to consider the applicability ofTom ThumbStores,Inc.,123 NLRB833, to the instant case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed August 5, 1963, a, complaint dated October 4, 1963, wasissued against the Respondents alleging violations of Section 8(a) (1), (3), and (5)of the Act. Issue having been joined by the answer of the Respondents, a hearingwith respect to the allegations of the complaint was held before Trial ExaminerWilliam Seagle at Henderson, Kentucky, on November 19, 20, 21, and 22, 1963.Subsequent to the hearing counsel for the General Counsel and for the Respondentsfiled briefs which have` been duly considered.Upon the record as a whole, and based on my observation of the demeanor ofthe witnesses,' I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSP.B. & S. Chemical Company (hereinafter referred to as P.B. & S.), Hat-RaChemical Company (hereinafter referred to as Hat-Ra), and Preston ChemicalCompany (hereinafter referred to as Preston Chemical) are, and at all material1 The declaration that my findings are based on my observation of the witnesses is in-tended to apply to the testimony of each and every witness, and my failure to commenton the demeanor of a particular witness is not to be taken to mean that in evaluating histestimony I have not taken his demeanor into consideration.Moreover, when I give logi-cal reasons for rejecting the testimony of a particular witness, either in its entirety oron a particular point, it should not be assumed that I rely exclusively on such reasons,and that the demeanor of the witness has not been considered in evaluating his testimony.When I have indicated that I regard a particular witness asgenerallyuntrustworthy, itis to be construed to mean that I reject his testimony as a whole, unless I explicitly in-dicate that I accept his testimony on a particular point. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes havebeen,corporations organized underand existingby virtue of the laws ofthe State of Kentucky. P.B. & S. has been in business for approximately 16 years;Hat-Ra for approximately 3 years; and Preston Chemical for approximately 6 years.At all material times, P.B. & S. and Hat-Ra have maintained their principaloffices and places of business at 1100 North Adams Street, Henderson, Kentucky,and Preston Chemical has maintained its principal office and place of business at933 South 10th Street, Paducah, Kentucky. P.B. & S. has also maintained a branchofficeand warehouse at 810 East Fourth Street, Bowling Green, Kentucky, andPreston Chemical has also maintained a branch office and warehouse at 1445 Cali-fornia Avenue, Columbus, Indiana.P.B. & S. is basically an acid and solvents distributor, and maintains a very largeacid farm, as well as a very large petrol farm.The acids and solvents are cut,diluted, and mixed according to customer specifications.The operations of P.B. & S.are slanted primarily toward the metal treating industry and the oilfield industry.Hat-Ra is a chlorine and anhydrous ammonia repacker and manufacturer of sodiumhydrochloride.Preston Chemical is primarily a chemical distributing house, supply-ing other chemical manufacturers.Unlike P.B. & S. it maintains no storage butbuys packaged goods.Products manufactured by Hat-Ra are distributed, amongothers, by P.B. & S. and Preston Chemical.During the year ending September 30, 1963, P.B. & S. and Hat-Ra, in the courseand conduct of their business operations, each purchased, transferred, and deliveredto their respective plants or facilities in Henderson and/or Bowling Green, Ken-tucky, goods and materials valued in excess of $50,000, of which goods and mate-rialsvalued in excess of $50,000 were transported to their respective plants orfacilities directly from States of the United States other than the State of Kentucky.During thesameperiod, P.B. & S. and Hat-Ra each manufactured, sold, and shippedfrom their respective plants or facilities in Henderson and Bowling Green, Kentucky,to points outside the State of Kentucky, finished products valued in excess of$50,000.During the same period, Preston Chemical. in the course and conduct ofitsbusiness operations, purchased, transferred, and delivered to-its Paducah, Ken-tucky, and Columbus, Indiana,' facilities, goods and materials valued in excess of$50,000, of which goods and materials valued in excess of '$50,000 were trans-ported to said facilities directly from States of the United States other 'than theStates in which such facilities were located.'Raymond B. Preston is president of P.B. & S., Hat-Ra,2 and Preston Chemical,and his wife is secretary-treasurer of each of the three corporations.Raymond B.Preston and/or his wife also own all the capital stock of each of the three com-panies.H. J Paff, who is vice president of P B. & S and Hat-Ra, is the father-in-law of Raymond B. Preston, the- president of each of the three companies, but oneOscar T. Smith is vice president, as well as general manager, of Preston Chemical.The officers of each of the three companies also constitute the'board'of directors ofeach company.The personal. duties of Preston in P.B. & S. are'to act as chief executive officerand sales manager of the company.Although he is the corporate' head of PrestonChemical, he has practically nothing to do with the administrative end and little to,do with the sales end.As chief administrative officer of Hat-Ra, his'primary con-cern is with the financial structure of the company.Although each of the threecompanies have separate foremen,3 Preston does the hiring-of all the technical em-ployees for all three companies, these being the employees who are required to havecollege degrees.The working rules for the employees of all three companies havebeen approved by Preston.No large purchases may be made for any of the threecompanies without Preston's approval.Preston does not have a separate office inPaducah, Kentucky, and operates from a single office in Henderson, Kentucky.Thepayrolls for all three companies are prepared in the Henderson, Kentucky, office,and part of the accounting is also done there.The record as a-whole shows thatthe labor policies of all three companies are determined by Preston, and it is clearthat as president and sole stockholder of each of the three companies, he-is in ulti-mate control of their affairs.I find that P.B. & S., Hat-Ra, and Preston Chemical constitute a single employerwithin the meaning of the Act. I also find, as stipulated by counsel for the Re-The name of this corporation is derived from the name"Hattie," the given name ofPreston's wife, and from the first two letters of Preston's own given name. '3 All foremen or subforemen have either been hired by Preston or promoted to theirjobs with Preston's approval. P.B. & S. CHEMICALCOMPANY, ETC.155spondents, that each of the three companies are employers engaged in com-merce within the meaning of the Act, and that the Board has, and should, exercisejurisdiction.II.THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Warehousemen's Local Union No. 215, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(hereinafter referred to as Local 215, or simply as the Union), is a labor organiza-tion which has sought to organize the employees of the Respondents.III.THE UNFAIR LABORPRACTICESA. The unionorganizing campaignAn attempt to organize Preston's employees was made by a local of the Inter-national Chemical Workers Union toward the end of 1960 but it was unsuccessful.The Union lost the election which was held on January 17, 1961, by better than2 to 1. A second attempt to organize Preston's employees was made in June 1963by Local 215 and it is this attempt that is involved in the present proceeding.The employee who took the initiative in launching this attempt was one ofPreston's truckdrivers by the name of Paul Jones, who was on the payroll of P.B. & S.Early in June he began talking to various employees at both Henderson and Paducahabout the Teamsters, and they agreed that he should make contact with the Union.4Accordingly, Jones contacted James R. Foster, one of the Union's organizers, whoseoffice was in Evansville, Indiana, and asked his assistance in organizing. Preston'semployees.Jones came to Foster's home rather than to his office, however, and,they discussed the holding of a meeting of Preston's employees.This meeting was held in the early afternoon of Saturday, June 29; in the club-room adjoining the hotel bar on the ground floor of the Soaper Hotel in Hender-son.In addition to Foster, there were present at the meeting Glenn Wilkinson, thevice president of Local 215,5 and about 17 of Preston's employees, among whomwas, of course, Paul Jones .6 It was' indeed Jones who made the opening state-ment at the meeting in which he told the men present that if they wanted a unionthey would have to stick together because they would be subjected to pressure andsome of them would be fired: -Foster. and Wilkinson then proceeded to explain tothe employees present what they considered to. be the benefits- of- union organiza-tion,and suggested that they sign union authorization cards.The employeesat the meeting were,told that if as many as 30 percent of the employees signed suchcards, the Union could petition the National Labor Relations Board for an elec-tion, but that if more than a'majority of the employees signed such- cards, theunion could ask that it be recognized as bargaining agent.. All the employees whowere present at the meeting signed ,union , authorization cards including Scott, thenight watchman.?One other employee,. John D. Boldry, a P.B.' &S. truckdriver,signed a union authorization card the night of June 29.He had been' on a 1-dayhoneymoon at a motel at Kentucky, Lake, and returning.that Saturday 'night, hehad hastened to Paul Jones' house and signed the union authorization card thenand there.In all, 17 union authorization cards were signed'on June 29.Some of the employees who were present at the June 29 meeting at. the SoaperHotel also took blank authorization cards along with them to get other employees tosign up, and by Monday, July 1, had obtained signatures to additional authoriza-tion cards.Most of these signatures were obtained from Preston Chemical em-ployees who worked in Paducah, Kentucky, and from Hat-Ra -employees. PaulJones was also the most active of the employees in doing this soliciting.However,Boldry, and Robert Ray Perdue, another P.B. & S. truckdriver, who was subsequentlydischarged,were also involved in the soliciting, as was Jack Conner, a -PrestonChemical dockman, who eventually turned against the Union.4Among these employees were Richard Beals, Robert Ray Perdue, James Randolph,Andrew Kritzer; and Wallace Lawrence.5Wilkinson left, however, sometime before the meeting closed at 3: 30 p.m.8 Foster couldnot remember the names of all of these employees.However, hedid namePerdue, Beals, White, Conner, Bowling, Below, Scott, Randolph, Cruse, Kritzer, and Jones.Foster also names a Cavanaugh, who, however, had been terminated, apparently, onJune 26 or prior to the meeting. Scott was a night watchman who was subsequently ex-cluded from the bargaining unitAs he was not included in the bargainingunit,no card for him wasoffered In evidence. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy July 3, the Union believed that it had obtained authorization cards from amajority of Preston's employees whom it wished to represent,and on that date,C K. Arden,president of Local 215,sent a telegram to Preston,claiming that ithad been designated as collective-bargaining agent by a majority of all the eligibleemployees of Preston's three companies,and demanding to be recognized as suchbargaining agent.The telegram also concludedwiththe following statement:"Should you have any doubt of our majority status among the employees in theabove unit, we offer to prove suchmajority byany means which may be mutuallyagreeable at our first meeting."The Union's telegram,which was apparently put into the mails, was not receivedby Preston until July 5 (the July 4 holiday intervening).On that date,Prestonreplied to the telegram by a letter in which he acknowledged its receipt;questionedthe appropriateness of the bargaining unit suggested by the Union; asserted a good-faith doubt concerning the Union's claim of majority representation;and offered tocooperate with the Board in the conduct of an election if the Union filed a repre-sentation petition.On July 5 the Union filed such a petition.B. Preston's knowledge of the union activities of his employeesIt is the position of the Respondents that they had no knowledge of the unionactivities of their employees before July 5 when the Union's telegram was received.Preston himself so testified, and in this testimony he was supported by EverettMays, the P.B. & S. general foreman, and James C. Woolridge, the Hat-Ra generalforeman, both of whom testified that Preston told them about the Union's activityon July 5, and by T. M. Maple, the solvents foreman at P.B. & S., and Robert R.Duncan, the foreman in charge of shipping and receiving at P.B. & S., both of whomtestified that they were informed of the Union's activity by Everett Mays on July 5.The Respondents called as a witness, however, also Wilbur Pirtle who had beengeneral foreman of Preston Chemical at Paducah for almost 7 years.Unlike Mays,Woolridge,Maple, and Duncan, who seemed markedly embarrassed witnesses,Pirtle's bearing was that ofa serene,straightforward, and candid witness.Pirtlecredibly testified that on Monday, July 1, "about noon, some place along there,"Preston came down to Paducah, and in talking to him told him that a union meetinghad been held-in Henderson the previous Saturday, and that the meeting had beenattended by several of his men,whose nameshe had.Pirtlewas pressed hard toretract the testimony which he had justgiven,but without success.Thus Pirtletestified:Q. I'd like to ask whether or not you're sure as towhat date or day of theweek-first, let me ask you if you know what day of the week he came down?A. Yes,sir, on a Monday.Q. On a Monday?A. He came in therehot and heavy,says, "Do you know abouta meetingthat was held in Henderson Saturday?"Q. I'm asking you if it was the Monday following that Saturday?A. He said, "last Saturday," which would make it the Saturday before theMonday he was down.Q. It's your impression it was the Monday after?A. Yes.[Emphasis supplied.]I reject the denial of Preston that he had any conversation with Pirtle on Monday,July 1, and also the testimony of Oscar Smith, vice president of Preston Chemical,who claimed that he picked Preston up at the Paducah airport, and then drove himto the Air Reduction Chemical Company plant at Calvert City, which is close toPaducah. I base this rejection on the demeanor of the witnessesbut is is also ofsomesignificance that the Respondents called no representative of the chemicalcompany or of the airline to support the testimony of Preston and Smith.In any event, even if it could be, assumed that Preston never said a word tohirtle, there is basis for assuming that the Union's telegram came as no great surpriseto Preston.There is further independent testimony that several of the employeeswho had attended the union meeting of June 29 were reporting to Preston on theunion activities of his employees.Furthermore, there is credible evidence that"Preston himself engaged in unfair labor practices before July 5.C. The plant coke room meetingsPreston convoked a special meeting in the coke room of the plant before workcommenced on the morning of July 2, and the meeting was attended by about 20 of P.B. & S. CHEMICAL COMPANY, ETC.-157his employees.Preston first spoke to the employees about a Government job-trainingprogram which offered opportunities for advancement, and then shifted to the subjectof the possibility of selling his trucks to the drivers, and then leasing them back.He pointed out that he was in the trucking business by accident, and could justas easily get out of it.He definitely connected this subject, moreover, with the threatposed by the union drive by citing the case of Richard Wathen, a local grain dealer,who had succeeded in keeping the Union out by resorting to the same tactic.DarrellThomas Hoover, one of the P.B. & S. truckdrivers who was present at the meeting,and who had also been present at the union meeting at the Soaper Hotel, wherehe had signed a union authorization card, asked Preston what he would-use for moneyto buy his truck and Preston replied that if he had a little collateral it could be ar-ranged.Some general discussion seems to have then ensued, and Preston unburdenedhimself on the subject of unions.He told the employees that if they wanted a unionthatwas their privilege but that he certainly would not recognizea union,atleast not the Teamsters union,which he denounced as a "bunch of gangsters, hood-lums, and rapists."On July 6, which was only 1 day after Preston was officially informed that theUnion was requesting recognition, he convoked a second meeting in the plant cokeroom attended by his over-the-road drivers and their supervisors.Back in February1963, as a result of ICC promptings, the over-the-road drivers, who had been paid onan hourly basis, had been put on a mileage basis, and had thereafter been paid at therate of 6 cents a mile..At the July 6meeting, Preston announced an increase in themileage rate from 6 cents to 61/4 cents a mile.There was still a third meeting in the plant coke room on a date which wagalmost certainlyMonday, July 15 8At thismeetingthemain burden of Prestoil'§remarks appears again to have been the undesirability of the Teamsters as a unionfor his employees.Apparently, the point of departure for these remarks was hisannouncement that the Union had filed a petition for an election.Although heagain included in his remarks the statement that the employees had the right tovote as they pleased,he left them in no doubt that if they voted in favor of theTeamsters they would be issuing an open invitation to violence to "a gang ofthugs and crooks " Preston's remarks on this subject were illustrated with chapterand- verse,consisting of newspaper clippings and documents.He quoted fromSenator McClellan's book "Crime Without Punishment," and dwelt particularly uponthe experience of a sand and gravel company in his area which had been forcedout of business after it had been made the victim of violent tacticsby Local 215and its vice president,Wilkinson,who in the course of a strike against the companyhad had nails and tacks placed in the vicinity of its plants, fired pellets from anair pistol at its employees,and damaged an employee's automobile.9In testifying concerning the coke room meetings,Preston did not attempt todeny the actions or statements attributed to him but he contended that there wasno meeting on July 2, and that the subject of leasing the trucks was discussed ata meeting held on June 28, while the subject of the Government job-training pro-gram was not brought up until the meeting on July 15. It is impossible for me,however,to accept this reallocation of subjects and dates.According to Preston, the basis of his certainty that. the leasing of the trucksmust have been discussed on June 28 was no more than that a safety meeting wasregularly held on the last Friday of every month, the last few minutes of which wereusually devoted to the discussion of a topic of current interest, which on June 28happened to be the leasing of the trucks, since the ICC had long been complainingabout the failure of his drivers to keep proper logs on their trips, and the leasingof the trucks suggested itself to him as a solution of this problem.But to believethis it is necessary to assume both that an ICC regulation requiring the keepingof logs represented an intolerable burden, and that by some extraordinary coin-cidence this burden became intolerable the very daybeforethe union meeting at theSoaper Hotel.The threat to lease the trucks, which is a familiar device amongemployers desiring to prevent the union organization of their drivers, would hardlyhave been made by Preston unless ^a union drive were already underway, andPreston had no knowledge of any untilafterJune 29.Once it is assumed, how-ever, that the leasing of the trucks was broached at a meeting of July 2,, it beginsto make sense.Moreover,it is not true that the safety meetings were always heldon the last Friday of every month.While this was the usual practice, safety8For the sake of convenience,this will be referred to as the meeting of July 15.6I take official notice of the fact that Local 215 and Wilkinson were found guilty oftheir unfair labor practices.SeeChauffeurs,Teamsters, etc., Local anion 215, I.B.T.(The Bedford-Nugent Corp.),137 NLRB 573.. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARD'meetings were sometimes held on other days, as not only Boldry but Mays, one ofPreston's own foremen, testified.While there may even have been a safety meetingon June 28, this does not rule out the holding of another meeting on July 2, butthismeeting, as the witnesses for the General Counsel testified, was a special meet-ing.One of these witnesses was Boldry, who testified that he was present at the cokeroom meeting of July 2, and that Preston spoke not only about the Government job-training program but also about the possibility of leasing his trucks.Since Boldrywas on his honeymoon on June 28, he could not have heard these matters men-tioned at a meeting held that day.It is not disputed by Preston that there was a meeting in the plant coke roomon July 6, and that at this meeting he announced that the mileage rate of thetruckdrivers would be increased from 6 to 61/a cents a mile.But he does contendthat this announcement was only the implementation of a policy established whenthe truckdrivers were put on a mileage rather than an hourly basis on February 13,1963.According to Preston, he assured the truckdrivers then that "they wouldnot suffer any monetary loss as a result of switching from hours to mileage basis,"and that the new basis of payment would be reviewed every 6 weeks. The first re-view,which Preston testified, occurred "somewhere around the first of April ormiddle of April," showed that "it seemed to be going pretty good and most of thefellows were pretty well satisfied with the arrangement."As for the July 6 meeting,Preston testified, he pulled out the pay records, and these showed that "the pay checkswere bigger under the mileage arrangements," but the drivers, particularly the sleeperoperators, pointed out that, since in driving on a mileage basis, they had to pay theirown expenses, and since they were on the road continuously, they were incurring addi-tional expenses for hotel bills, food bills, and taking showers and they needed moremoney.So, concluded Preston in his testimony, he agreed to increase the mileagerate from 6 to 61/a cents a mile.Mays and Duncan also testified, although more briefly and sketchily, about theJuly 6 meeting, and in general their testimony agrees with that of Preston.Ac-cording to Mays some of the men said: "Well, we're doing pretty good but weshould have a little more for meals."According to Duncan, the men said that"they felt they were making the same, pretty well the same amount of money."But neither Mays nor Duncan mentioned in their testimony that there had beenany previous review of the problem in April.But, again, it would be carrying coincidence too far to believe that the increasein the mileage rate was announced to the over-the-road drivers on the very dayafter the Union requested recognition without any reference to this situation.Asa matter of fact, the testimony of Preston and his foremen is inherently incredible.If the mileage rate was to be reviewed every 6 weeks, the first review should haveoccurred approximately April 1, a second review approximately May 15, and a thirdreview approximately July 1.This would have been, certainly, a lot of reviewing.But even Preston, who was the only one of the Respondents' witnesses who evenclaimed that a review took place on or, about April 1, did not -testify that there wasany review at all on or about May 15, and the July 6 date does not quite fit in the6-week time schedule. It is apparent, moreover, not only from the testimony ofPreston but also of Mays and Duncan that the mileage rate was increased eventhough the over-the-road drivers were making more money than they had beenmaking when they were on the hourly basis. Preston thus gave them a raise withoutany real pressure on him to do so. Preston himself realized, evidently, the economicirrationality of this action, for he attempted to explain it by his testimony that thedrivers claimed that they had increased expenses.But if they had such expenses,they would have had them also on April 1 and May 15 when the mileage rates weredue for review.Yet nothing at all was then done to ameliorate the alleged situation.What is perhaps most difficult to understand is that Preston even included hotelexpenses for the sleeper operators who slept on beds in the rear of their cabs, andrepresented them as the chief complainers!It is apparent that both of the coke room meetings of July 2 and 6 were directlyrelated to preceding union activities.The same is really true also with respectto the July 15 meeting in the coke room. July 15 was a Monday, and on theprevious Saturday there had been a union meeting in a restaurant in Paducah.The holding of the meeting was undoubtedly. reported to Preston immediately, forGeorge Farley, one of the chlorine packagers on the Hat-Ra payroll, was asked byWoolridge, his foreman, on Monday whether he had had a good time in Paducah,and received from Farley an answer in the affirmative.Woolridge had then askedFarley whether he had seen a lot of his friends, and Farley had replied - "I saw alot of people, I wouldn't call them my friends." Similarly, Roger T. Bowling, aP.B. & S. laborer, was told by Maple, his foreman, on the Monday following thePaducah meeting that he knew that Bowling had attended the meeting. P.B. & S. CHEMICAL COMPANY, ETC.159-While, superficially regarded, Preston's remarks at the July 15 .meeting seem tocontain no overt threat of reprisal, or promise of benefit, they were not merely in-nocent expressions of opinion.In the first place, Preston did not tell the wholetruth about the sand and gravel company case.Local 215 had been found guilty, tobe sure, of committing unfair labor practices against The Bedford-Nugent Companybut these unfair labor practices had been committed in the course of a strikeprecipitated by unfair practices of The Bedford-Nugent Company of which it hadbeen found guilty.10Preston did not mention these unfair labor practices, andto that extent his presentation was wholly one-sided. In the second place, thereisnothing in the record to thaw that in stating that the sand and gravel companyhad been driven out of business, Preston was stating the truth."But, even ifit be accepted as true that the company had been driven out of business, Preston'scalling attention to the fact, in the context of the threats which he had made already,and the benefits he had already conferred, could only have emphasized to theemployees the dangers to. which they were subjecting themselves by supportingLocal 215.It is quite possible that, although the Government job-training program wasdiscussed at the July 2 meeting, it may also have been mentioned at the July 15meeting.As there is no allegation in the complaint that the timing of the dis-,cussionwas an unfair labor practice, and counsel for the General Counsel doesnot seem to press such a contention, there is no occasion to decide whether such acontention would be valid.However, the question whether the Government job-training program was discussed at the July 2 meeting rather than at the July 15meeting has some bearing on the credibility of the witnesses among whom thereseems to have been some confusion on the subject. It seems to me that the pre-ponderance of the evidence, as well as the logic of events, support the conclusionthat the opportunities presented by the Government job-training program werediscussed at the July 2 meeting.12D. Interrogation of employeesPreston, with the assistance of his foremen, supplemented the coke room meet-ingswith interrogations of individual employees.As a rule, the interrogationwould be opened with an expression of surprise and disappointment that the em-ployee being interrogated was having anything to do with the Union.As in thecase of the meetings, Preston also usually combined the assurance that the employeeinterrogated could vote for the Union with the denunciation of the Teamsters asan organization consisting of "gangsters, hoodlums, and rapists"; with threats ofreprisals, including intimations of industrial mortality; or with promises of bene-fits to come if the employee being interrogated abandoned his union activity.The first of the employees to be interrogated appears to have been Boldry, thenewlywed truckdriver.On July 3, when he checked with Mays before pulling outof the parking lot, to determine whether there was anything else going, the foremantold him that Preston wished to see him in his office.When Boldry, accompaniedby Mays, entered Preston's office, the latter said to Boldry: "You're the young man101 take official notice of the Board's decision finding The Bedford-Nugent Companyguilty of these unfair labor practices.SeeChauffeurs, Teamsters, etc., Local anion 215,I.B.T. (The Bedford-Nugent Corp.),137 NLRB 1030, enfd. In part 317 F 2d '861 (C.A. 7).n The decision of the Seventh Circuit inThe Bedford-Nugentcase was not rendereduntilMay 29, 1963, and the company at this time was still contesting the issues.12The Respondents called as a witness Thomas J. Lisle, a representative of the Ken-tucky State Employment Service, who testified that on July 9 he visited Preston withsomeone from his office, who explained to Preston the provisions of the Manpower Develop-ment and Training Act.But Lisle also conceded that he had made the appointment lead-ing to this visit in a telephone conversation with Preston some time prior to July 9, andthat he had no independent recollection of the date of this telephone conversation, whichcould well have been on or before July 2. Since the Manpower Development and TrainingAct was passed on March 15, 1962, and had thus been on the books for over a year beforethe July 2 meeting, there is nothing to show that Preston could not have had knowledgeof it from some other source, such as a newspaper editorial. In an affidavit whichPreston himself gave much closer to the event, he deposed that he "believed" that theGovernment job-training program was discussed at a safety meeting held on Friday,June 29,196'3.Although if the meeting was held on Friday, it would have been June 28rather than June 29, Preston's affidavit does at least indicate that prior to the giving ofhis testimony he believed Mat the meeting at which the Government job-training programwas discussed occurred much earlier than July 15. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDI'd like to see, you're the one that started all this."Preston then proceeded to de-nounce the Union as a bunch of "murderers and rapists," and to dwell upon how hehad built the company up, and to declare that "he wasn't going to have no person orunion come in and run his company for him; that he'd kick the man's ass that startedall this clear across the road."Preston also accused Boldry of having in his pocketa list of the names of the employees who had signed union cards, and when Boldrydenied this, Preston conceded that he knew that Boldry had not been at the unionmeeting of June 29 because he had taken time out to get married but he added thatBoldry had not wasted any time since he got back, and that he knew that he hadbeen soliciting on company property against the continuation of which he warnedBoldry.Roger T. Bowling, one of the P.B. & S. laborers, was interrogated several timesduring the first half of July by his foreman, Maple. These interrogations occurredin the solvents area of the plant where Bowling was working.On the first occasion,which was either July 2 or 3, Maple came up to Bowling and remarked that he wassurprised that Bowling was backing the Union.When Bowling asked Maple howhe knew that he was backing the Union, Maple replied that he knew that Bowlinghad signed a union card.When Bowling then asked Maple how he knew that, thelatter told him just to take his word for it that he knew.13On a second occasion,which was on or about July 9, Maple asked Bowling what he thought of the Union,and when Bowling replied that "there wasn't anything to think about," Maple re-marked that "there was quite a bit to think about if you thought anything of yourjob."At this point, apparently, Mays came in and, joining in the conversation, toldBowling that he could vote for the Union if he felt that they needed a union, buthe also added that Preston, who worked side by side with his men, "wasn't going tohave Hoffa and his gangsters and hoodlums coming in there and telling him how torun this plant."Finally, on the Monday following the union meeting in the restau-rant in Paducah, namely, on July 15, Maple, as already mentioned, again approachedBowling and told the latter that he knew that he had been to the union meeting inPaducah.After they had talked about the Union for a while, Maple expressed thehope that he would "come out with the right answer." 14On the morning of July 6, Dorris Dixon, who was a chlorine packager at Hat-Raand who was classified as a senior operator, was called to the desk of Woolridge,his foreman, and interrogated concerning his support of the Union.As Dixoncredibly testified:Mr. Woolridge called me to his desk thatmorningabout 10:00 o'clock andhe told me, said "Dorris," said, "I'm really surprised and very disappointed inyou."I said, "What you mean, Jim?"Hesaid,"Iwould have thought youwould have learned better after the first row we went through."And I said,"I don't understand what you mean."He said, "I mean I would least expectyou to sign a union card after all the trouble we went through in the last uniondeal.""Who said I signed a union card?"He said, "It camethrough theofficeby two or three men that you signed a union card." "Don't nobodyknow that for a fact."He said, "It came through, as I said a while ago, hadcome through the office by two or three men. It surprised me very much thatyou had signed a union card; that I had heard you signed a union card." Andhe said, "You ought to know by now it's the man across the tracks that givesyou the money and raises, and nobody else." 15And he said-another thinghe said, "If I should ever leave or get discharged or anything of that naturethat I would be in line to step up as foreman, if this union came in he wouldn'tknow whether I would be or not." [Emphasis supplied.]Dixon further testified that Woolridge directly asked him whether he had signed aunion card, and then when he evaded the question, Woolridge told him that it hadcomethrough the officethat he, Roger Bowling, and two truckdrivers were theringleaders of the Union.It is apparent in his conversation with Dixon that Woolridge was throwing outmore than a broad hint that Dixon's promotion to a foremanship depended on keep-ing the Union out.A few days later Preston resorted to an intermediate measureof encouragement.Preston called Dixon in and informed the latter that he would13 In fact, Bowling had signed a union card on June 29."Bowling also had a number of conversations with Maple, as well as Preston,about araisewhich Bowling considered to be overdue.These conversations are discussedinfra.1This referred to Preston and to the fact that his office was located at an angle acrossthe railroad tracks. P.B. & S. CHEMICAL COMPANY, ETC.161receive a 10-cent an hour raise.Preston explained to Dixon that the reason forgiving him this raise was that when he had received his last raise the previousDecember, it had been assumed that he was making more money than he was.Preston then proceeded to deliver himself of his usual sentiments about Hoffa andthe Teamsters and to express his hurt surprise that Dixon had turned out to be oneof those who had signed a union card.Getting down to cases, Preston commentedon theBedford-Nugentcase and SenatorMcClellan's book.On or about August 2, Dixon was scheduled to take his vacation.However, be-fore he could leave on this vacation Preston called Dixon into his office and talkedto the latter again about the Union. Preston asked Dixon whether he thought thatHoffa could represent him, and to this question Dixon replied that no union wasmade up of only one man, that it was made up of a number of men, and thatPreston ought to have enough faith in his employees to know that they would notwreck the company on which their living depended. But this piece of homely wis-dom on Dixon's part only led Preston back to theBedford-Nugentcase,which tohismind illustrated how in 2 years' time a company, which it had taken 82 yearsto build up, could be destroyed, and, added Preston ominously, he, himself, had"built his company brick by brick, and by God he'd tear it down brick by brick."Preston then went on to relate to Dixon how he had dealt with a union president inChicago when he had been located there. It seems that once after a long hard day,the union president came storming in and Preston picked up a big wrench andthreatened to crack him on the head.Ever since then, according to Preston, he andthe union president had gotten along pretty well. In the concluding phase of theinterview, Preston confided to Dixon that they had been grooming him all along fora foremanship and that Woolridge "was getting covered up in paperwork." Prestonalso mentioned the intriguing possibility that they might be starting a second shift.Nevertheless, toward the end of August Dixon quit his job.His successor assenior operator was another chlorine packager by the name of George Farley whohad first been employed at Hat-Ra in July 1962, and who in the course of a year hadreceived three raises, one of which came in the middle of July 1963.Farley wasamong those employees who had signed a union card on June 29.A few dayslaterWoolridge called Farley into the boilerroom and talked to him about theUnion.As Farley credibly testified:He called me in there and asked me if I knew this union was trying to comein.I said,"Yes, I heard something about it."He said,"Well, it doesn't makeme any difference which way you go,whether you're for it or against it, I justwant to fill you in on it.I reckon you knew the union had tried to get in be-fore, two years ago?" I said, "Yes, I heard that too."And that a man wasfired around the time and since I was new to the company he just wanted tofillme in on what was going on.It has already been reported that Farley was interrogated by Woolridge on July 15concerning his attendance at the union meeting held in the restaurant at Paducah.Toward the end of July, Preston himself summoned Farley to his office.After theusual greetings were exchanged,and Farley had sat down,Preston remarked thathe was surprised and disappointed that Farley had anything to do with the Union.Defending himself, Farley explained that his going to Paducah had not meant any-thing; that having heard so much from one side and the other, he had decided togo and see for himself.In the course of. the conversation,Preston also askedFarley whether he knew how much money he had made since he had been em-ployed.When Farley replied that he had no idea how much he had made, Prestonmade a telephone call, and after he had thus obtained the figure, told Farley whatitwas, and stressed the importance of his loyalty to the company where he "hadcome so far in a short time." Farley himself brought up the subject of the em-ployee, who, according to Woolridge, had been fired during the previous union cam-paign, and Preston obtained the file on the case, which contained statements showingthat this former employee, who was one-handed and badly in need of the job, hadbrought a weapon into the plant and jerked a man off a fork truck. At some pointin the conversation, Preston also told Farley, as he had already told Dixon, that hehad built hisbusiness"brick by brick" and that he could "tear it down brick bybrick."Still a third Hat-Ra employee, David Lee Pruitt, whose job was to fill chlorinecylinders,and whose foreman was also Woolridge,was interrogated by the latterconcerning his union activities on two different occasions.On the first of these occa-sion, which was during the first or second week of July, Woolridge accused Pruitt ofbeing the ringleader of the Union at Hat-Ra.Pruitt seems to have denied the accu-7 6 0-5 7 7-6 5 -vol. 148-12 162DECISIONS OF NATIONALLABOR RELATIONS BOARDsation vehemently."Never been a ringleader for nothing," he declared to Wool-ridge.But about a week later Woolridgeagainaccused Pruitt of having attended aunion meeting on Saturday "set up for the Moose down there." Pruitt, who at thetime had been having his dinner at a cafeteria across the street from the Mooseheadquarters, again indignantly denied Woolridge's accusation.This incident is ofparticular interest because the meeting to which Woolridge was referring must havebeen the meeting held in the restaurant at Paducah.This meeting was, however,originally scheduled to be held at the Moose headquarters.Woolridge's accusationof Pruitt indicates how closely Preston and his foremen were following the unionactivities of the employees.It is also worth noting that the interrogations of Preston and Woolridge extendedto no less than three of the four employees on the Hat-Ra payroll at the time. Thefourth employee, Terry Gibbs, was discharged on July 5 because of his unionactivities, aswill subsequently be shown.Sometime during the first half of July, Preston also had a conversation withStephen Wilkerson, a warehouse utility employee and part-time truckdriver, in whichPreston hinted that Wilkerson would have his due reward if he remained loyal.Shortly before this conversation,Wilkerson had stepped on a nail in the laboratorywhile Preston, apparently, was there.Preston had come over to look, solicitously,atWilkerson's foot but found that the nail had barely broken the skin of his foot.Preston then asked Wilkerson to step into what passed for Duncan's office, andproceeded to reminisce about the days of his youth.As Wilkerson credibly testified:Mr. Preston started by stating that in his younger days that he had been afarmer and that he had plowed many a day behind an old mule; he wantedme to know that he had been in the same situation that I had; he had to growby himself, come from a farm up to his present position, and he wanted mealso to know that anyone that was loyal to his company would be rewardedfor any such activities or action shown for him.He said that anyone that'sloyal to his company he would protect them to his last penny and fight forthem to his last breath.Also, if anyone was to threaten any of his employeeshe would do the same thing.Preston and his foremen denied, for the most part, the statements attributed tothem by the interrogated employees, and attempted to represent whatever conversa-tions they did have with them as casual exchangesinitiated,as a rule,by the em-ployees themselves. I reject, however, the denials and explanations of Preston andhis foremen.They admitted enough to show that they had said everything withwhich they were charged, and they had already undermined their credibility in testi-fying about the coke room meetings.Furthermore, their testimony was contra-dictory.For example, Maple who was charged with interrogating Bowling on orabout July 2, when first asked whether he had talked to any employees concerningunion activities between July 1 and 9, denied it on the ground that he had been onvacation at Kentucky Lake at that time.But, on cross-examination, he testifiedthat he worked through July 5, and that his vacation did not begin until July 8.Again, Maple testified on direct examination that he expressed the opinion to Bowl-ing that the Teamsters did not constitute "a very good organization" but on cross-examination he revealed that he had told Bowling that the Teamsters were a bunchof thugs.Maple also testified that thefirsttime he had everheardof the unionmeeting at Paducah was at the hearing, although he had given an affidavit the previ-ous September in which he hadthendenied knowledge of this meeting.Mays,when questioned about the conversation between Preston and Boldry, which, he ad-mitted, occurred in his presence, even denied that Preston characterized the Unionas a "bunch of murderers and rapists," although it is an undoubted fact that thischaracterization was habitual with Preston.Moreover, Preston himself contradictedMays by denying altogether that he talked to Boldry on July 3 about the Union butthis denial of Preston was obviouslyonly a reiteration of his positionthat he couldnot have known about the Union until July 5.Woolridge, who admitted talking toFarley about the Union and telling him that he would not find it to be "rosy," deniedthat he had told Farley about the employee who had been fired during the previousunioncampaign.Yet Preston himself admitted that he had discussed the case withFarley, andit is,in any event, obvious that Farley, who had not even been em-ployed by Hat-Ra at the time of the firstunioncampaign, could not have knownabout the case unless Woolridge had told him about it. Preston also did not whollydeny the brick-by-brick statement attributed to him by Dixon and Farley, althoughhe testified that he made it at the July 15 meeting.Accordingto Preston,what hethen told the employees was that "as far as I was personally concerned I-had P.B. & S. CHEMICALCOMPANY,ETC.163watched this business grow from the ground up; I had helped to build it brick bybrick and I would not, under any circumstances, tolerate anyone within the com-pany or outside the company pushing any of my employees around whether they bewhite, colored, Jewish, Catholic, what have you." In so testifying, however, Prestonnot only compromised the truth but also ruined his own epigram.On the other hand, I perceive no good reason for not accepting the testimony ofthe interrogated employees.Apart from their demeanor, which inspired confidence,their testimony is entirely consistent with Preston's character and actions, and withthe record as a whole.As the witnesses, except those who were the dischargedemployees, were segregated, the consistency of their testimony is, moreover, all themore striking, especially since they could hardly have invented the vivid expressionswhich they attributed to Preston.Counsel for the Respondents attack the credibilityofDixon on the ground that he was a disgruntled employee who had been dis-charged.The fact is, however, that Dixon quit his job of his own accord.E. Bowling's delayed raiseA week or two before the meeting at the Soaper Hotel on June 29, at whichBowling had signed a union authorization card, Maple asked Bowling how long hehad been employed, and told him that in a few weeks he would go in and see if hecould get a raise for him.When Maple failed to do so, Bowling asked his foremanabout a week later whether he had had a chance to talk to Preston.Maple repliedthat he did not feel that he could talk to Preston about a raise for him because hedid not like the way Bowling felt about the Union. Bowling protested that thiswas not fair, and asked Maple whether his work was not satisfactory.Maple re-plied that his work was satisfactory, and that he deserved a raise but repeated thathe could not talk to Preston about a raise for him because of the way he felt aboutthe Union.The following -day Bowling again asked Maple whether he had seen Preston andthis led, as Bowling put it, to "talking about the union and everything." In thecourse of this conversation Maple finally said to Bowling that he had come in offthe street, then tried to organize a union, and that if he did not like what he wasmaking, he could,"just keep on walking."At this juncture, Bowling, apparently, decided to resort to self-help, and askedMaple if he himself could talk to Preston.Thereupon, Maple arranged for Prestonto see Bowling, and the interview took place July 27 or 28. Bowling complainedto Preston that Maple had declined to recommend him for a raise because of theway he felt about the Union, and Preston explained that he was in a difficult situa-tion, and that if he gave him a raise, "it might implicate them in some way."How-ever, Preston called Maple into his office, and asked the latter if it would be in orderto give Bowling a raise. Preston also remarked to Maple that he had always givenBowling a good recommendation, and asked Maple if he still felt the same wayabout Bowling.Maple replied that he would give Bowling his best recommenda-tion.Thereupon Preston told Bowling he was giving him a 10-cent an hour raise.The raise, which was in an amount Bowling would normally have received, wasmade effective as of Monday,-July 29, after a delay of at least 4 weeks.In testifying about Bowling's raise,Maple admitted thatin the second or thirdweek in June,he had talked to Bowling about it, and told him that his work was"very good"[emphasis supplied] but that he had said only that he "would considerhim for a raise in 3 or 4 weeks if his work continued to make progress."Maplefurther testified that the next time he and Bowling talked about the raise was onJuly 5, and gave the following version of the conversation:He asked me' if I'd forgotten about the raise. I told him I'd just got backoff of vacation and I had lots of work to do to catch up on my paper work.It slipped my mind, and I meant to do thatbut since this union come up-1thought he still deserved a raise but I wanted to make it understood to himthat the raise in no way influencehis feelingone way or another; that I'd liketo go to Mr. Preston and talk about it. I went in to see Mr.' Preston and talkabout it.Iwent in to see Mr. Preston and when I got there-Roger Bowlingwas there. [Emphasis supplied.]-At this point in his testimony, Maple was asked the question, "What did you tellMr. Preston in the presence of Roger Bowling?"and his answer was as follows:I told him he had done satisfactory work and recommended him for a raise,and told himthe same thing Itold Bowling before; that Iwanted to make sureIwas on firm ground,didn'twant to sway his feelings; that's what I toldMr. Preston. [Emphasis supplied.] 164DECISIONSOF NATIONALLABOR RELATIONS BOARDPreston did not testifyat all with respect to the delayin giving Bowling his raise.The choiceis, therefore,between the testimony of Bowling and Maple,and I un-hesitatinglyrejectthe testimonyof thelatter, insofar as it is inconsistentwith thatof theformer.In his testimony,Maple seemed to be advancing the following propositions:(1) Bowling's unionactivitywas not responsiblefor the delayin giving him theraise;(2) Bowling'swork was verygood,and thedelay wasdue tothe fact that he,Maple, had been on vacation and needed to make surethat Bowling really deserveda raise; and(3) he had onlypromised to get Bowling a raisein 3 or 4 weeks, andsince he receivedthe raise in 3 or 4weeks, he had inany eventnothing tocomplain of.There are rather obviouscontradictions in these propositionsand in Maple'stestimony as a whole. If Bowling spoke to Maple about theraise inthe second orthird week in June, it took 5 to 6 weeks rather than 3 or 4 weeks to get him the raise.If Bowling'swork was"very good," why did it takeso long?Why did Maple haveto make sure thathe was "on firm ground"if Bowling'swork was "very good?" Itis difficult also to perceivewhatMaple's vacationhad to do with the delayin givingBowling the raise.AccordingtoMaple'sown testimony, he didnot starthis vaca-tion untilJuly 8,and his vacationlasted only 1 week.If Bowlingasked for theraise the second orthird weekin June, Bowlinghad 2 to 3 weeks to take care ofBowling's raise before hewent on vacation. In fact, the real reason for the delaywas theunion situation.Bowling's testimonythatPrestontold him in the inter-view aboutthe raisethat the delay was related to theunion situationiswhollyundenied,and Maple's own tongue slipped when he attemptedto explainthe delay.He then indicatedthathe meant to give Bowling the raiseand that he would havedone so exceptfor the fact that "this union comeup."Of course,ifBowling'sraise hadonly been delayedbecause Prestonreallyfeared that any action on hispartmightbe misinterpreted,the delaymighthavebeen excusable.But sincePreston had just given raises to all thetruckdrivers,as well as to Dixonand Farley,although theyhad not asked for them,hismotive was clearly discriminatory.F. The hiring of Leslie SmithhartIn the latter part ofJuly 1963, a youth by thenameof Leslie Smithhart appliedto Preston for a job as a laborer.In the employment interview,which took placein Preston's office,the latter could not resist unburdening himself again on the sub-ject of the Union.He asked Smithhart whether he knew that the Union was at-tempting to organize the plant, and as usual denouncedtheUnionas "a bunchof crooks"which was seeking to ruin him.Preston also remarkedto Smithhartthat"if the union did get inthat they had betterbring,their winter clothing becausethey will bethere all winter;there would be one truck that would be running, ifthey did that, and that would be the truck he was driving." SmithhartassuredPreston that he would not be votingfor the Union,since he had just beenmarriedand needed a job.Smithhart was a friend of a son of one John Snyderwith whomPreston waswell acquainted,and he had used the name of his friend's father as a reference.Indeed, Snyder's son had told Smithhart about the opening at P.B.&S.Preston,after interviewing Smithhart,called JohnSnyder to check on the applicant's ref-erence.After talkingto Preston,Snyder calledSmithhartand askedthe latterto comeover to hishouse.While Smithhart was at Snyder's home, the latter tele-phonedPreston in Smithhart's presence,and told Prestonthat he had talked toSmithhartand that the latter would not be votingfor the Union; that he thoughthe would beall right.Smithhartwas thereupon hired,and startedto work 2 dayslater.He apparently proved unsatisfactory as an employee,however,and wasdismissed during his probationaryperiod on August 30, 1963.In additionto Smithhart himself, both Snyder andPreston(in the orderspecified)testified concerning his hiring.Snyder testifiedthatsince he was nothimself verywell acquainted with Smithhart,he decided,after Prestoncalled him, to talk withhim, and invited himover to thehouse.According to Snyder, Smithhart was veryapologetic about using his name as a referencewithout priorpermissionbut pleaded'thathe neededa job so badly that he feltthat he shoulddo almost anything to geta job."So,"Snyder concluded his testimony,"I talked tohim a few minutes andtold him thatI knew that Mr. Preston had somelabor difficultiesin his plant.He said, 'Well, that doesn'tmean anything to me, I needa job.'So I called Mr.Prestonand told him that so far as I knew theboy was all right; that I thought heshould have a job." P.B. & S. CHEMICAL COMPANY, ETC.165Preston denied the"winter clothing"remark to which Smithhart had testified buthe admitted that in talking to John Snyder,he told the latter that since Smithhart"was only a youngster I thought it would be only fair that he should know we werein the midst of some labor difficulties."It is evident from their testimony that Snyder and Preston were attempting togloss over what had actually occurred.There can be no doubt that the hiring ofSmithhart was made dependent on his not supporting the Union,and that Smith-hart correctlytestified concerning his conversation with Preston,including the"winter clothing"remark,and concerning the telephone conversation betweenPreston and Snyder.Smithhart's youth was,of course,no justification of Preston'streatment of him.Even if it were true that one of Preston'smotives was to safe-guard the applicant from exposure to unions because of his youth,his conductwould violatethe Act, forits provisions apply to all employees covered by it, irrespec-tive of age.-G. The discriminatory discharges1.The case of Paul JonesIt is unnecessary to dwell upon the union activities of Paul Jones, for they havealready been described in detail in connection with the story of the union organiz-ing campaign.There is no doubt that Prestonobtainedknowledge of Jones'union activities from the employees who were reporting on the union activities oftheir fellow employees.Significantly,Jones' troubles began a few days after theUnion's request for recognition.During the afternoon of July 4, Jones had received a telephone call from Alliance,'Ohio,telling him of the death of a close member of his family.After informingMays, the P.B. & S. general foreman, of this event,he left to attend the funeral.He reported back to work the morning of July 8,but, since the precise date of hisreturn was not known,he had not been scheduled for that day.Mays offered toattempt to find a trip for him but Jones,who had not slept very well and whosenerves were on edge, declared that he would prefer to take sometimeoff.Maysagreed but asked Jones to report at 4 p.m. that same day.When Jones telephonedMays between 3:30 and 4 p.m. that day, Mays told him that Duncan,the fore-man in charge of shipping and receiving,had taken Jones' truck on a trip to Evans-ville, and"tore the back end out of it" in Evansville.Duncan suggested that Jonescheck with him again the following day but when Jones did so,he was told thatthe nature of the trouble with his truck had not yet been ascertained. In thepast, when his truck had broken down,Jones would drive a No. 10 tractor-a gastractor-on short runs.But now,although another truck was available, he wasnot put on any runs.16Although Jones reported every day between July 9 and 18,he was not sent onany trips,but was told that his truck-a Mack tractor which still had an outstand-ingwarranty from the Tisnor Motor Company of Evansville,Indiana-was stillundergoing repairs.This Mack truck, which had had chronic trouble involving thehousing and bull gear in the rear end,had broken down on three previous occasionsand had,had to,undergo repairs.Now, however,Duncan, who was hearing noisesin the rear end, took it, after he had completed his delivery,to the Valley WhiteMotor Company rather than to the Tisnor Motor Company for repairs.Counsel for the General Counsel offered, through Jones,testimony which, if true,would tend to show that the repair of the Mack truck which Jones drove was de-liberately delayed.Since I have found that Jones could have been assigned to driveanother truck which was available,I do not consider it necessary to evaluate thistestimony which would establish in any event only that Jones was being subjectedto dual forms of discrimination.Jones musthave felt verymuch aggrieved by his enforced idleness.He was re-porting to the plant every day, and logging his idleness,in accordancewith ICCregulations.When he came to the plant on July 17, and went into the coke room,he encountered Duncan,who was sitting at a desk examining some papers. Jonesremarked to Duncan:"Boy, you sure messed me up when you tore the back endout of my truck."Jones again reported to the plant about 6:50 a.m., the following day, which wasJuly 18.When he arrived at the parking lot,Duncan was sitting in his car, whichwas alongside the drumroom,and two of the P.B. & S. truckdrivers,James Randolphand Richard Beals, were in the vicinity.Jones had parked his car alongside the'The testimony that another truck was available was not expressly denied by any ofthe Respondents' witnesses 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoke room,which was about 60 to 70 feet from Duncan's car.After getting out ofhis car, Jones took out his pocket knife and, as he walked toward Duncan's car, hecleaned his fingernails with it.When he reached Duncan's car, Jones slid his fingeralong the blade of his pocket knife, and,sticking the blade close to Duncan's neck,exclaimed:"Don't move, I got you."Duncan,who at least until he put Jones' truckout of commission,had been on very friendly terms with Jones, whom he called bya nickname"John Wally," turned around and looked at Jones.Grinning,Duncanremarked,"Hello, John Wally."After they had talked for a few minutes,Duncanand Beals went home, while Jones, accompanied by Randolph,went to a restaurantto have some coffee.About 7:50 a.m., Jones and Randolph drove back to the plant, and Jones in-quired about his truck.He then left but returned to the plant about 11:50 a.m.He was talking to Randolph in Mays' office when Duncan came in and told Jonesthat Preston wished to see him.When Jones entered Preston's office, Preston, red-faced, was sitting at his desk, and for a while he said nothing.Finally, he said toJones: "Jones,I'm so damn mad at you I don't know what to do."Jones asked tobe told what he had done."Did you, or did you not threaten Duncan with a knife?"Jones replied."No, I did not,I'll explain to you what happened."Preston's com-ment on the proffered explanation was that he did not"give a damn"what hap-pened, that one did not joke like that, if Jones had threatened him in the same way,he would either"run like hell"or he would kill him.At this point,Preston wavedhis hand over a group of folders he had on his desk-folders with material aboutthe Teamsters seemed to have a permanent place on his desk-and intimated thatJones' conduct was akin to that of "those damn guys there, a bunch of hoodlumsand gangsters."Then he declared:"There's only one thing left to do and that isto fire your ass right out in the middle of the street."Preston then asked for Jones'credit card and expense account, and Jones left to get them.I have based the account of the knife incident on Jones'testimony,which I accept.Duncan himself also testified about the incident,of course,but his absurdly melo-dramatic account includes many obviously fictional elements.He testified that whilehe was-talking to Beals and Randolph"Jones walked around beside my car andreached through the window, which I had down; and stuck a knifeinto my neckandsaid, `Don't' move,' I got you,' 'andI froze.I didn't move. ' Soon as he pulled theknife awiiy from'my,neck he stuck itto my face,pretty close to my face-I wouldsaywithin -afoot-`Iwant you to see what I -could have stuck through your neck.'I had my 'car 'ingear, reverie, I motor running, and my foot on the clutch at the'time.I got out of there, went home andtold my wife to lock the door."[Empha-sis supplied.]Thus, Duncan attempted to create the impression that he was in suchimminent peril and_so terror-stricken that he was afraid that Jones would come afterhim, for otherwise he would hardly have told his wife to lock the door. But fromDuncan's own testimony, it is apparent that Jones never stuck his knifeintoDuncan'sneck.Since,moreover,according to 'Duncan himself, Jones shifted the position ofthe knife to the front of his face,and this position was only within a foot from hisface,it is difficult to understand why he should have considered himself to be insuch peril if the car wasin reverse.If the knife was at Duncan's face,and thecar started to-roll,itwould roll away from the knife. Furthermore,Duncan in-spired no confidence in his powers of observation when he was asked to describewhat the knife looked like, and testified: "This knife wasa one-bladedknife; theblade of it was approximatelysix inches long and a very dangerousweapon."[Emphasis supplied.]As the knife, which was a Case pocket knife which Joneshad inherited from his grandfather, was produced at the hearing, I had an oppor-tunity to examine it.Like the usual pocket knife,ithad more than one blade-inthis case two blades,one much narrower than the other,the wider blade beingabout 2-1/a inches long,and the narrower about 2 inches long, and overall the pocketknife was approximately 4 inches in length.However,Jones had only the narrowerand shorter blade exposed during the incidentBy converting the knife into a one-bladed knife 6 inches in length,Duncan sought to create the impression that he hadbeen attacked with something like a switchblade knife or even a stiletto, which,naturally,would enhance the supposed peril of his situation.The truth is, however,as Jones testified,that Duncan knew that Jones was joking,and that he was not at all frightened.Beals, one of the two truckdrivers who waspresent during the incident,and who was called as a witnessby theRespondents,after attempting to exaggerate the seriousness of the incident,although in less ab-surd fashion than Duncan, was compelled in the end to admit that Duncan wasgrinning at the time.- P.B. & S. CHEMICAL COMPANY, ETC.167In addition, Stephen Wilkerson, who was also discharged by Preston on July 18,the same day as Jones, testified that when that very evening, accompanied by RobertRay Perdue, who had already been discharged by Preston on July 6,17 he went tosee Duncan at the latter's house, Duncan told him in the course of the conversationabout his own and Jones' discharge, that when Jones came up behind him with hisknife, he had first considered it to be a joke but that as he kept thinking about theincident, the thought occurred to him that if his feet had slipped off the brake, andthe car had backed up, the knife would have gone into his neck, and he askedhimself what good would he have been to his wife lying in a coffin? I accept thetestimony of Wilkerson.I have myself very little use for practical jokes, and no use at all, certainly, forthe particular form of practical joke in which Jones engaged. It is possible thatit assumed this form because of Jones' feeling of resentment against Duncan.Butthe fact remains that Jones engaged in no more than a practical joke, and thatDuncan knew that it was no more than that.At the time the knife incident occurred Preston was not in the plant.But whenhe returned to the plant some hours later, and Duncan told him about the incident,it can well beimaginedthat he had no difficulty in working himself into a state ofrighteous indignation.I cannot but conclude that this indignation was not in-spired by the practical jokeper sebut by the fact that Jones was the major causeof all of Preston'suniontroubles.Here, suddenly, was a golden opportunity toget rid of the chief troublemaker, and Preston was not the sort of man to ignoresuch an opportunity.Yet even then Preston and Duncan felt so unsure of theirground that they exaggerated the incident to the point of absurdity.Even Prestonhad no difficulty in getting himself to believe that Jones had stuck his knife intoDuncan's neck.Moreover, Preston revealed whatwas passingthrough his mindat the very moment when he discharged Jones by pointing to the folderscontaininghismaterial on the Teamsters.After all, he had-already declared that "he'd kickthe man's ass that started all this clear across the road."He was now doing what hedeclared he would do. Jones' practical joke furnished no more than a ready pretext.2.Thecasesof Gibbs, Perdue, and WilkersonBetween July 5 and 18, Preston discharged three other employees.These em-who was discharged on July 6; and Stephen Wilkerson, the warehouse utility em-ployee and part-time truckdriver, who, as already mentioned, was' discharged onJuly 18, the same day as Jones.-.-The union activity of Gibbs, Perdue, and Wilkerson is not to be compared, ofcourse, to that of Jones.Gibbs and Wilkerson signed their union authorizationcards on July 1 but they themselves did not engage in soliciting other employees.Perdue was, however, one of the more prominent of the union adherents, since hebelonged to the small group of employees to whom Jones had talked 'about bring-ing in the Union.He not only attended the union meeting at the Soaper Hotelon June 29, and signed his union authorization 'card at the meeting, but he alsoengaged in the soliciting of other employees.There is no doubt'that Preston ob-tained knowledge of the union activity of Gibbs, Perdue, and Wilkerson from the samesources as in the case of Jones. Preston would hardly have chosen to read Wilkersona lecture on loyalty if he had not at least suspected him of union sympathies..'I shall consider the cases of Gibbs, Perdue, and Wilkerson as a group.Althoughthere are some dissimilarities in their cases, they also have strongly marked featuresin common.Gibbs was a youth of 19 when he was hired on November 1, 1962.When hired,Preston's employees had to go through a 90-day probationary period, and Gibbssuccessfully survived this period.At the end of his probationary period he receiveda 10-cent an hour raise, and about March 1, 1963, he received another 5-cent an hourraise.Woolridge, his foreman, conceded that when he was first hired Gibbswas considered a fairly good employee but also contended that "as time went onhe more or less slacked off in his work."According to Woolridge, Gibbs was givento joking and playing around, and thus distracting other employees from doingtheirwork..There is no doubt that Gibbs had seriousfaults as anemployee.He could berathercareless, and,in testifying about his work, Gibbs admitted to a numberof such actsof carelessness.Among Gibbs' duties were loading andunloading17 The discharges of Wilkerson and Perdue are consideredinfra. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDdrums, as well as labeling them, and he sometimes caused leaks by failing to tightengaskets, or to installseals.Gibbs' carelessness and other derelictions are throughlydocumented in a series of lettergrams (each hereinafter referred to as an L-G)which, in accordance with usual practice,Woolridge addressed to Preston.18 Inthe first of these L-G's which was dated June 7, 1963, Woolridge informed Prestonas follows:Today I had Terry Gibbs to fill and load 15 drums of bleach on a trailer forshipment, on completing this job. I went over and checked the drums andI found several drums that did not have seals under the buttress' and severalof the 3/a" plugs were loosewhich made the material unsafe for transit.Upontalking to Terry Gibbs about the drums he displayeda very negative andsarcastic attitudeand ended up by saying, "he couldn't think of everything."[Emphasis supplied.]I believe this matter and his attitude is very inexcusable.Also late [sic] he seems to show disinterest in his work and display a I don'tcare attitude.Under date of June 12, 1963, Woolridge also wrote to Preston a memorandumon a Hat-Ra letterhead in which he reported that Gibbs was showing 'negligence"in the handling and caring for paint, equipment, hoses, and etc.," and that he wastherefore putting Gibbs on probation for a period of 2 to 4 weeks.Woolridgealso stated that if Gibbs did not show improvement he would be discharged.Gibbs was informed that he was being put on probation.Soon after being put on probation Gibbs was sent to measure the caustic in thecaustic tank but in removing the stick from the tank he allowed the caustic to dripand run down the side of the tank, which affected its asphalt lining.Under date of June 18, 1963, Woolridge sent still another L-G to Preston, inwhich he complained that on June 14, Gibbs, in unloading caustic with a suctionhose, had carelessly left the hose lying in the road instead of disconnecting it andputting it on the trailer.As a result, Wilkerson pulled the caustic trailer over theunloading hose, and damaged the hose, which cost $5 a foot.On July 5, 1963, the date of his discharge Gibbs was the subject of two L-G's.In the first Woolridge reported to Preston that on July 2 he had had Gibbs load15 drums of bleach on a trailer for shipment to TVA, and had asked Gibbs to checkall the drums for proper labeling and buttress tightness.When the driver, RichardBeals, returned after making the delivery, Woolridge learned thatoneof the drumshad not been labeled properly, and that the drum, moreover, had not been filled."When told about it," concluded Woolridge, "he was very indifferent." 19In the second L-G dated July 5, Woolridge informed Preston as follows:As you know I have had Terry Gibbs on probation since June 12, 1963, andof this date, July 5, 1963, I find it necessary to release him from the employ-ment of Hat-Ra Chemical Company for the following reasons:(1)Carelessness with equipment.(2)Carelessness in the shipment of material.(3)Reluctance to do what is asked of him.(4)Friction between him and fellow employees.(5)Disinterest in his work.[Emphasis supplied.]Preston endorsed his okay on this L-G in red ink, and signed his initials and Wilker-son discharged Gibbs that same day.Gibbs' testimony, which I fully credit, was that the reason given to him byWoolridge for his discharge was that someone had come to him and complainedthatGibbs was keeping him from doing his work.When Gibbs asked Woolridgewho had been complaining, Woolridge replied that he could not tell him, and bandedhim his check.When Woolridge was questioned on direct examination about thedischarge interview, he denied, however, that in discharging Gibbs he had told himthat it was because someone had complained about his work.Woolridge contendedthat he told Gibbs he was being discharged because his work had not improvedsince he had been put on probation, and because of his carelessness and the like.Woolridge was then asked the question: "In other words, as a result of thesecon-tinuous incidents,"and replied, "Yes."[Emphasis supplied.]18The employee who was made the subject of an L-G would not, as a rule, have knowl-edge of it.19 Intestifying about this incident,Woolridge stated that it occurred on July 5 but hisown L-.G shows that it occurred on July 2. P.B. & S. CHEMICAL COMPANY, ETC.169Woolridge further testified, however, that he had in fact received from Gibbs'fellow employees complaints about his work, naming George Farley and "severalothers."On cross-examination, when asked about Farley's complaints, he testifiedthat the latter had complained "on several occasions" a month or two before Gibbs'discharge.When it was called to his attention that Farley himself had alreadytestified that he had never complained to Woolridge about Gibbs, Woolridge in-sisted nevertheless that Farley had complained.Pressed further whether Dixon orPruitt,the only other two Hat-Ra employees,had complained about Gibbs, Wool-ridge testified that Dixon had complained and "possibly" Pruitt.But Dixon, whohad also already testified to a conversation with Woolridge about Gibbs, had de-clared that it was Woolridge who had brought up the subject of Gibbs, and whoasked him (Dixon) whether he thought that Gibbs was keeping him from doinghis work.To this question, Dixon had replied that "anything that Terry Gibbs wasdoing to keep me from doing my work was not intentional and strictly by an acci-dental mistake."Dixon was referring to an occasion when Gibbs in filling a cylin-der with chlorine had allowed some of it to escape with the result that Dixon hadto leave the work area.According to Dixon, his conversation with Woolridge hadoccurred about a week before Gibbs' discharge.Unlike Gibbs, Perdue, although not entirely without faults-he could sometimesget into quite a temper-was in fact one of the better of Preston's truckdrivers.Preston himself in testifying about him declared: "Perdue is certainly an intelligentfellow," and Mays admitted that at least during his probation period he did "apretty good job."Perdue himself testified that Preston had told him on numerousoccasions that he considered him "one of his better employees" and that even Mayshad told him that he was proud of his work. Hired late in 1961, Perdue acted asa relief driver, and thus drove both on an hourly and mileage basis. In less than2 years, he had received repeated raises20Perdue also had, however, some bad luck, which seems to have stemmed in partat least from the fact that as one of the newest drivers, he was assigned to drive theoldest equipment. It seems that in May or June 1962 he had wrecked a truck inTennessee 21 but there is nothing to show that this was the result of negligence onhis part.In fact, he was not charged with an offense.Mays had an almost com-plete blackout of memory about the accident, which is in itself an indication thathe could not have thought the accident to be Perdue's faultAlmost a year later-late in March 1963-Perdue was involved in another acci-dent while he was driving a load of acid to Greenville, Kentucky.On this occa-sion his trailer hit a telephone pole and ran into a lady's backyard.But Perdue,who was then driving an old tractor belonging to Richard Wathen, had complainedthe previous day that the brakes were defective.Although Mays claimed that thebrakes had been checked, this does not rule out the possibility that they were defec-tive again when the accident occurredWhen Perdue told Preston about the acci-dent the following Saturday, the latter agreed that he did not have to drive anythingthat was unsafe.However, Perdue had aroused Mays' ire on the day of the acci-dent by calling him at 5 a m. to complain that the old tractor was not in goodenough shape to be taken on a trip. Again, since Perdue was given a raise about aweek after this accident, and made a diesel trainee, it could not have been regardedas a serious blot on his recordIn the latter part of May 1963, Perdue displayed his temper in an altercation withDuncan who had just been promoted to his subforemanship. Perdue was lookingfor some sodium nitrate to load, and had difficulty in finding it.Apparently, therewere two warehouses-an old and a new. Perdue had looked in the old warehousebut he had been unable to find the sodium 'nitrate there "I wish to hell," Perduesaid to Duncan, "you'd make up your mind which one of the warehouses you'regoing to keep it in." Some profanity was exchanged on both sides and Duncandemanded that Perdue show'him the respect due to a foreman but this only madePerdue throw his bill of lading on the floor, and remark to Duncan: "God damnyou and the whole works, I don't have to work here " Duncan haled Perdue be-fore Preston but the latter did not fire Perdue, who indeed threatened to leave.20He was hired to work at $1 15 an hour but on March 5, 1962, his rate was increasedto $1.25 an hour ; on September 4, 1963, he was put on a tractor-trailer ; and on April 1,1963, he was raised to $1 40 an hour and made a trainee on diesel units, as well as a gastractor driver.a The truck turned over and the cab was demolished but the cost of repairs did notexceed $500. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDPreston asked the disputants to cool off and shake hands. In testifying about theincident,Preston himself explained that he had not fired Perdue on this occasionbecause Duncan too had lost his temper.Yet itisplain that Perdue had been theaggressor.Perdue's involvement in the wreck of a truck in Tennessee in May or June 1962and his altercation with Duncan in May 1963 are not documented.However, theincident climaxed by Perdue's running into the lady's backyard was made the sub-ject of an L-G which is dated March 22, 1963, and in this Mays reported to Prestonas follows:Bob Perdue called me at 5:30 a.m. on themorningof March 22, 1963.We had borrowed a tractor for him to drive he said the tractor wasn't run-ning right.He had said the day before he wasn't going to take this tractor.I had the tractor checked the day before and there wasn't anything wrong withit.I told him to go on and take it.Bob Perdue then got mad and gave me a bawling on the phone. I told himI wouldn't stand for this and that a repeat of this would result in his dismissal.After the advent of the Union, there were two later incidents in which Perduewas also involved, and both incidents were made the subjects of L-G's.The firstof these two documents is dated July 3, 1963, and is signed not only by Mays butby Duncan. The two foremen reported therein to Preston as follows:Perdue had a tire on his tractor burning when he arrived at plantHe saidthe tire blew out 3 blocks away from plant, at 12th and Green Sts.We had toput water on the burning tire to extinguish it.We had Henderson RecappingCo. to check the tire and they said that the tire was run on flat for severalmiles, that no tire is going to catch on fire by run[sic]flat in a distance of3 blocks.This was also the oppion [sic] we had.Also another tire had thethread [sic] torn off it.This was due to the tractor being hooked up to [sic]close to the trailer thereby hitting the dollies taring [sic] off the rubber.Noneof this would have happened had not Perdue been neglecting his job.And hedeliberately lied about both incidents.We the undersigned recommend reliev-ing Bob Perdue of his employment with this companyimmediately.[Empha-sis supplied.]In the second of the two L-G's, Duncan alone, under date of July 5, 1963, re-ported to Preston as follows:On July 3 Bob Perdue picked up at Hooker Chemical in Jeffersonville, Ind.The bill of laden [sic] we received from Hooker said Perdue picked up 245bags Tripolyphosphate and 155 bags of Trisodium Phosphate signed by BobPerdue.We actually received in our plant was [sic] 245 bag Tripolyphosphateand 145 bags Trisodium Phosphate, leaving a shortage of 10 bags.What hap-pened to these 10 bags? Perdue signed for 155 bag T.S.P. and the companywill have to pay for same. There is no reason for this shortage other thanneglectance [sic], carelessness or purposely done. I strongly suggest that werelieve Perdue of dutyifhe is found negligent again.[Emphasis supplied.]In his testimony, concerning the blowing out of one of his tires and the tearingoff of the tread of another,Perdue himself gave a markedly different account thanMays and Duncan. Perdue had 50 bags to deliver to the State reformatory atLaGrange, Kentucky, and inpullingout between the gates of the reformatory, wherethe truck was checked for weapons, he had to traverse both an upgrade and a down-grade.In going up,the trailer dropped on the wheel because the tractor was lighterthan the trailer, and thus the tread was torn off the right side of the right tire., Per-due's explanation is supported by the testimony of Boldry who had previously drivenPerdue's truck, and who had torn the treads offtwotires in a similar manner on atrip to Bowling Green.On this occasion,Boldry had not even been reprimanded,let alone discharged.When he reported the damage to Mays, the latter remarkedphilosophically: "Those things happen."Mays himself when being questioned aboutwhether Tom Hoover,anothertruckdriver, had ever torn up any tires, conceded that"if a man drives a tractor much at one time or another a tire will go flat and beruined."There is, therefore,no good reason to doubt Perdue's further testimony,that when he arrived at the plant with the blown-out tire, Mays never said a wordto him.I do not believe that Perdue was telling the truth, however, when he toldMays that he had had the blowout only a few blocks from the plant. P.B. & S. CHEMICAL COMPANY, ETC.171Perdue also strenuously disclaimed any responsibility for the shortage in theHooker Chemical load.The trip at the end of which the shortage was discoveredbegan on July 2.Apparently, Perdue loaded 50 bags on the rear end of the trailerfor LaGrange, Kentucky, and, after delivering these on July 3, left his trailer in theparking lot.Because of the July 4 holiday,the trailer remained in the P.B. & S.parking lot in Henderson from July 3 to 5, inclusive.Perdue testified that JohnBelow, another one of the P.B. & S. truckdrivers,took 10 bags from the trailer onthe morning of July 5 and put them on his own truck.Although Below was calledas a witness by the RespondentsafterPerdue had given this testimony,he was notcalled upon to deny it. I accept Perdue's explanation of the shortage, therefore,despite the fact that I do not believe that he was always truthful.The afternoon of Friday, July 5, Mays had also asked Perdue to take a full trailerto Paducah the following morning, which would be Saturday, July 6, the day ofPerdue's discharge, and then to pick up a trailer there.Perdue picked up the trailerbut it proved to be empty, containing no caustic.When Perdue returned from this trip the afternoon of July 6, he was called toPreston's office, and Mays was present.Preston asked Perdue why he had broughtback an empty caustic trailer from Paducah.Perdue replied that Mays had justtold him to pick the trailer up, and had not specified whether it was to be empty orfull.Preston thereupon remarked: "Well, Bob, looks like we've come to the end ofa long hard road," and that he was going to let Perdue go. Perdue asked Prestonwhether he had a good reason,and Preston enumerated three reasons,one beingthat he had come back from Jeffersonville, Indiana, short of his load, and the secondand third reasons being that he "blowed out a tire and tore the tread off anothertireon the Chevrolet Tractor."Preston also remarked that "that tire deal wasmore than he could stand, and suggested that he find work where there was nosupervision."Then harking back to the incident of the old tractor that Perdue haddriven into the lady's backyard, Preston asked: "What did you mean by calling EverettMays at 5:00 o'clock in the morning and asking him a stupid question?"Wilkerson was akin to Gibbs at least in age.Like Gibbs, Wilkerson was a youthof 19 when he was hired on December 27, 1962, and he went by the nickname of"Wheaties."Classified as a laborer, Wilkerson spent most of his time in the ware-house but on occasion he also drove trucks, making both pickups and deliveries.Hemade interstate trips without logging them, and carried caustic in Kentucky, althoughsuch activities were illegal because he was a minor.Wilkerson was not hired until December 27, 1962.On June 15, 1963, less thanb months after he had been employed, Duncan sent an L-G to Preston about Wilker-son, inwhich he reported that he was laying Wilkerson off for 2 working days as apunishment for procrastinating in his work, and for pretending to be sick when hewas not.Duncan accused Wilkerson of "goofing off," and disclosed his intentionto watch him closely when he returned to work, and to relieve him of his employ-ment if he did not do better.Wilkerson's was the only punitive layoff in the wholehistory ofP.B. & S.Under date of July 13, 1963, Duncan again sent an L-G to Preston in which hereported what he conceived to have happened when Wilkerson delivered a load ofmuratic acid to Halliburton in Henderson, in the late afternoon of the previous day.Duncan's report was as follows:He (Wilkerson) used #22, Tom Hoover's tractor Tom told me the next day thatthere were muddy foot prints all over his doors, seat & dash.Tom said hehad just polished the inside of his truck the day before.Tom also said thechrome inside the truck was tarnished from acid fumes and there was a greenmatter in the floor which appeared to be acid. I saw the truck and then askedSteve.Steve denied doing this, but he was the only one to drive this truck.Also 7/13 Steve backed the acid trailer into the warehouse dock hard be-fore stopping.This bent the bumper on the acid trailer and the rack holdingthe lights on trailer.Thereisno excusefor this and Wilkersonhas beenwarned about this type thing before.Under date of July 15, 1963, Duncan sent another L-G to Preston in which hereported as follows:Steve(Wilkerson)was gathering material to be shipped out from a list I hadgiven him,he gathered4-400#drum sod nitrate and the list called for4-100# bagsSod. nitrateof which I had in big letters and underlined.Thetruck was about to be loaded when I caught this mistake.It appears Dixon is not thinking at all about his work and he is entirely to[sic] careless. 172DECISIONS OF NATIONALLABOR RELATIONS BOARDIn a final L-G, dated'July 16,1963,Duncan complained to Preston that Wilker-son, in preparing shipments of caustic,had on several occasions failed to weigh thetruck empty and again after putting water in it,and also that in filling an order thatcalled for-a 600-pound drum of nitric acid,he had loaded a 165-pound drum ofnitric acid before he caught his own mistake.Duncan recommended that he berelieved of his employment before he injured an employee through his carelessness.Preston acceded to this recommendation by endorsing the word"Terminated" in redink on the bottom of the L-G.On July 18, Preston called Wilkerson into his office,and discharged him. PrestontoldWilkerson:"Wilkerson,we have come to the end of a long road."WhenWilkerson asked why he was being discharged,Preston gave him four reasons,enumerating them as follows:(1) he had spilled acid in a tractor cab, and the acidhad corroded the floormats and the seat of the cab;(2) he had bent a fender of atrailer; and(3) and(4) he had on two different occasions loaded the wrong mate-rial to ship out.Wilkerson denied that he was responsible either for the acid inthe cab or for the bent fender.As for the misloading of materials, he pointed outthat on each occasion he had caught his own mistake and reported it to Duncan,who told him that it was a minor matter, and that he wouldnotreport it toPreston.Wilkerson was so incensed by Duncan's conduct that the same evening,accompanied by Perdue, he went to Duncan's house to upbraid him about it.Duncan could only explain that he had later changed his mind.Mays, Duncan,and Preston all testified about Wilkerson's discharge.Mays dweltparticularly upon Wilkerson's carelessness,but, curiously;he revealed that in hiringWilkerson,he had been warned by his previous employer that he was given tocarelessness!Duncan simply reiterated in his testimony what he had had to sayabout Wilkersonin hisL-G's but explained that he had recommended that Wilker-son be terminated"inviewof all his past record."[Emphasis supplied.]Preston,in testifying aboutWilkerson's discharge, declared:"The final crowning blowasfar as Wilkerson was concerned was due to the fact he got acid in the cab of an$18,000 tractor."[Emphasis supplied.]This made him feel that"we'd probablygone further than we should in an effort to salvage him as an employee."Wilkerson did misload materials,and did fail to weigh trucks before putting waterin them, and doubtless he had other faults.But, so far as damaging companyproperty is concerned,he was innocent of wrongdoing.Itwas actually Perdue whowas responsible for the bending of the fender, and, although Wilkerson drove thetruck that was damaged by acid the day before the damage was discovered, it wasnot he who was responsible for the damage but some person unknown. On thisoccasion,Wilkerson drove Hoover's truck.Called as a witness by the Respondents,Hoover testified that "lots of people" drove his tractor on the lot, loading trailerswith it.The reason for this was that the yard tractor was so old that it did notrun half the time.Thus anybody engaged in loading would use Hoover's tractor ifitwas not out on a run and acid was on occasion carried in the cab in a glass bottleby the employee using the tractor.Despite the numerous reasons that are seemingly assigned for their discharges,it is a rather singular aspect of their cases, that it is difficult to determine with cer-tainty exactly why Gibbs, Perdue, and Wilkerson were discharged if the testimonyof Preston and his foremen is accepted at face value.The nearest it is possible tocome to a generalization that would fit all three of their cases is that they were dis-charged because of an accumulation of faults.This seems to follow from the factthatWoolridge enumerated in his L-G of July 5 no less than five categories ofreasons for discharging Gibbs, and also from the fact that Preston in dischargingPerdue and Wilkerson enumerated-with evident relish-a number of reasons fordischarging each of them, and spoke of coming to the end of a long,hard road, orlong road. It would also seem to follow from the fact that Woolridge concededthat he had discharged Gibbs "as a result of these continuous incidents"and thatDuncan conceded that he had recommended that Wilkerson be terminated "in viewof all his past record."No employer would suddenly terminate an employee, however, merely becauseof his past derelictions.The employee must be guilty at least of another derelictionimmediately preceding his discharge; there most be, in other words, "a last straw."This is what Preston had in mind when he spoke, in the case of Perdue, of the tiredeal being more than he could stand, and in' the case of Wilkerson,of the acid inthe trailer cab being"the final crowning blow;" Preston and his foremen alsosought,therefore,to provide these last straws but in attempting to do so they onlymade their conduct seem both unfair and irrational,for the evidence shows that thedischarges were triggered either by derelictions which compared to previous ones, P.B. & S. CHEMICAL COMPANY, ETC.173were insubstantial if not trivial, or were in fact no derelictions at all. , The unfair-ness of Preston consisted precisely of his indifference to the facts.The most damag-ing evidence against him is that Preston instituted no inquiry at all to determinewhether the charges of his foremen had any foundation in fact.He proved himselfeager to take what he was told on faith, despite the denials of the employees concerned.These general considerations are illustrated even in the case of Gibbs who was theleast satisfactory of the three employees involved.The dereliction immediatelypreceding the discharge of Gibbs seems to have been his failure to fill and labelproperlya single drum.But this dereliction was far less serious than Gibbs' previousones, which included the loading of material in such a way that it was unsafe fortransit and running over an expensive suction hose. Indeed, it is evident fromWoolridge's handling of Gibbs' case that his most recent dereliction would not havebeen sufficient to justify his discharge.It was for this reason no doubt that he citedin his L-G no less than five categories of his past faults as justifications.Whenhe came to testify about his discharge, he gave, however, as the reason one thatwas false, namely, that a fellow employee had complained that Gibbs was prevent-ing him from doing his work.As for Perdue, he was in fact a competent employee.But, if Preston and his foremen are to be believed, he had been responsible forwrecking one truck, running another into a lady's backyard, and bawling hell outof his foreman.Yet he was not fired.Even after he was accused, with some justice,of ruining two expensive tires, and of attempting to evade responsibility for hisacts, he was not immediately fired, although both Mays and Duncan had recom-mended that he be firedimmediately.When he was finally fired by Preston, itwas, supposedly, for a mere shortage of 10 bags in bringing back a shipment, althoughDuncan had only recommended on this occasion that he be relieved of duty if hewere found negligentagain.He was not even responsible, moreover, for the short-age of which he was accused, as due inquiry would have revealed.The case of Wilkerson reveals pretty much the same pattern.Wilkerson receivedonly a 2-day .punitive layoff in June, although he had deserved to be fired forprocrastinating in his work and pretending to be sick.Wilkerson also was notfired on July 13, when he was supposed to have gotten acid into the cab of Hoover'strailer but 5 days later, although Preston considered that this was the "final crown-ing blow."Only when this was followed by relatively trivial and harmless offenseswas Wilkerson fired. It is no wonder that Duncan and Preston were at loggerheadsabout the real reason for Wilkerson's dismissal, the former basing it upon his recordas a whole, and the latter emphasizing "the final crowning blow," for which Wilker-son was not, however, in fact responsible.The discharges of Gibbs, Perdue, and Wilkerson must be considered, moreover,not only within their own terms but in the light of what the record reveals concern-ing Preston's employment problem as a whole.There has been an enormous turn-over of employees in Preston's three companies; the recruitment of new employeesto replace them has been difficult; and as a result of these factors the degree oftolerance of the faults of employees has been at least as enormous as the turnover.Preston's three companies have operated normally with a complement of approxi-mately 45 production and maintenance employees, including the truckdrivers, butexcluding the supervisors.Preston has had a hard core of very old employees butit is very small, consisting of only two of the truckdrivers, Robert Grish and RichardBeals, who have been employed approximately 9 and 8 years, respectively.Thereis also a small group of five employees who have been employed 3 or 4 years, twoof whom are maintenance employees.For the rest the tenure of Preston's em-ployees has been from a few months to a year or two. The tenure of the chlorinepackagers seems to have been particularly short.Of the 26 production or main-tenance employees who testified at the hearing, 7 had a tenure of 6 months or lessand 5 had a tenure of 1 year or less.No less than 8 of these 26 employees hadbeen hired in 1962, and 3 of them had been hired in 1963.There are in evidencetwo payroll lists of the employees of Preston's three companies; 22 the first of thesereflects the employees of the three companies as the week ending July 6, 1963, andthe second as of the week ending September 7, 1963.Excluding Johnnie Scott, thenight watchman; there are 25 employees on the P.B. & S. payroll list for the weekending July 6, 1963, and 24 for the week ending September 7, 1963.However, noless than nine of the employees who were on the payroll list of July 6, 1963, includingJones, Perdue, and Wilkerson, were no longer on the payroll of September 7, 1963,and eight new employees appear on the latter payroll.Thus in a period of 2 months,P.B. & S. had lost approximately one-third of its employees.During the same period,22The two payrolls constitute one exhibit, General Counsel's Exhibit No. 4. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Preston Chemical payroll of 13 proved relatively stable but Hat-Ra, which onlyhad 4 employees during the week ending July 6, 1963, had lost 2 of them-one ofthem was Gibbs and the other Dixon-by the week ending September 7, 1963.The great rate of turnover in employment in Preston's three companies is alsoreflected in a list of terminated employees covering a period of approximately3 years-from August 26, 1960, to September 11, 1963.23The list also indicatesthe reasons for the terminations 24There are 70 names on this list, and no lessthan 49 of the employees listed left of their own accord, the most frequent reasonfor their departure being that they were leaving to seek or accept other employment.The record abounds, indeed, in indications how truly desperate was Preston'sneed of employees.These have already been mentioned-the hiring of Wilkerson,although he had a record of carelessness in his previous place of employment;allowingWilkerson to drive, although forbidden by ICC regulations and State law;the retention of employees who were treating their foremen to profanity or sarcasm;and, in general, the failure to dismiss employees who had been guilty of grievousoffenses.The difficulties being experienced by Preston in recruiting and retaining em-ployees is,moreover, not a mere matter of inference.Questioned about them,Preston agreed that his turnover in employment was great, and that the recruitmentof new employees presented quite a problem.He attributed the turnover to the factthat his wage rates left something to be desired, and also to the fact that he em-ployed younger people who were inclined to move about more than older people.Asked finally whether, in view of the heavy turnover of employees and the diffi-culty of recruiting new employees, it would be fair to say that he was ordinarilyinclined to be tolerant of the faults of his employees, he answered the question inthe affirmative.The list of terminations is of even greater interest with respect to the frequencyof discharges for cause than it is with respect to the turnover of employees. Itshows that 21 of the 70 employees listed were terminated because their work wasunsatisfactory, and among these 21 employees are included Jones, Gibbs, Perdue,and Wilkerson. So far as the year 1960 is concerned, the list is not very significant,since it covers only a few months of the year, and during these few months onlytwo employees were discharged for cause.During the whole of the years 1961 and1962, however, the list shows, significantly, that there were only five discharges forcause during each of these years. In 1961, moreover, the discharges were spacedover periods of 2 to 3 months, and not more than one discharge occurred in any1month.Of the five discharges in 1962, only two occurred in 1 month-themonth of September. But in 1963, in a period of less than 8'/z months, there wereno less than nine discharges for alleged cause; one of these discharges occurred inthe month of January, two in the month of June, two in the month of August, andfour in the single month of July, these four being made up of Jones, Gibbs, Perdue,and Wilkerson.Moreover, in July 1963, three other employees had left betweenJuly 3 and 18 to seek other employment, and the employment situation must havebeen particularly acute.The list of terminations is not of too great value in itself in determining Preston'sstandards of judgment in discharging employees.The reason for this is that suchcategories as "Probation," "Substandard work," "Unsatisfactory performance," or"Inability to handle job" in which the termination list abounds, are too vague, gen-eral, and conclusionary.But it is, nevertheless, not without some significance thatwhere the reason given is somewhat more definite, it indicates gross misconduct,such as "reckless driving," "theft," "absenteeism," and even "carrying gun on com-pany property."One of the great puzzlements of the termination list, which alsoincludes, of course, the names of Jones, Gibbs, Perdue, and Wilkerson, is the rea-son given on the list for the discharge of each of them. The reason given for thedischarges of Wilkerson and Perdue is "Substandard work."The reason given forthe discharge of Gibbs is "Terminated due to probation," and for the discharge ofJones "Violation of company rules, misuse of company funds!"While the reasonsgiven in the termination list for the discharges of Gibbs, Perdue, and Wilkersonbears some relation to the particular reasons for their discharges, the reasons givenfor the discharge of Jones have absolutely no relationship to fact.There is not ascintilla of evidence that Jones was guilty either of violating company rules-unlessthere was a rule against practical joking-or of the misuse of company funds.'a It is in evidence as General Counsel's Exhibit No. 23.24When the reason given Is "Probation," it means that the employee In question hadbeen discharged for cause. P.B. & S. CHEMICAL COMPANY, ETC.175In concluding that the discharges of Gibbs, Perdue, and Wilkerson were dis-criminatory, I am not unmindful of some of their faults as employees, nor of thelatitude to be accorded to any employer in deciding whether to retain such em-ployees.I have myself recognized in another case that the patience of an employerneed not be infinite, and that he may rid himself of an employee who has beenguilty of repeated offenses when a final offense causes him to reach the breakingpoint 25But Preston's conduct in the present case, especially when considered inthe general light of his difficulties as an employer, seems to me to have been moti-vated by his union animus, and his desire to undermine or destroy the Union. Sogreat was his animus and so intense his desire, that I am persuaded that he couldnot have made any personnel decision during the month of July 1963 that had noreference to the union situation. In the last analysis the most damaging piece ofevidence against him is the Smithhart incident that occurred toward the end of thatmonth.Despite the fact that he had already rid himself of four of the union sup-porters, including the leading one, and despite the fact that he had already intimi-dated many of his employees by threats of reprisals, and cajoled them with benefitsor promises of benefits, he had to make sure in hiring a new employee that hewould not vote in favor of the Union.The common argument is also made that, after all, the Union had a plenitudeof adherents, and that Preston did not get rid of all of them.This argument neverhas much force, for an employer cannot, after all, get rid of his whole complementof employees, and still keep his plant in operation, and, in any event, it is only neces-sary to get rid of a few union adherents in order to intimidate the rest. In order toget rid of a union adherent, the employer must have, moreover, some semblance ofa reason, and such a reason is not to be found in the work record of every em-ployee.The evidence in the present case suggests, indeed, that the very reasonwhy Gibbs, Perdue, and Wilkerson were selected for dismissal was, precisely, thateach of them had been the subject of at least one L-G prior to the advent of theUnion.This made them particularly vulnerable.H. The refusal to bargainIt is a violation of Section 8(a) (5) of the Act for an employer to refuse, uponrequest, to bargain with a union which has been designated as bargaining agent bya majority of his employeesin anappropriate bargaining unit when such refusal isnot predicated upon a good-faith doubt of the Union's majority status 26An em-ployer who rejects the bargaining unit claimed as appropriate by the union doesso at his peril.27The same considerations that have led me to find that the Respondents constitutebut a single employer for the purposes of the Act, also lead me to conclude that theunit claimed by the Union in its telegram to Preston of July 3 was appropriate.An employerwide unit was also the basis of the election in 1961, although the fewemployees at the branches in Bowling Green, Kentucky, and'Columbus, Indiana,were not then included.After the Union filed its petition on July 5, 1963, Prestonagreed,moreover, to the unit claimed by the Union.The fact that he may havedone so in order to expedite the election hardly seems decisive, since a finding thata unit is appropriate is not necessarily based on the agreement of the parties.Byagreeing to the unit claimed by the Union, Preston at least indicated that he couldlivewith it.Indeed, an employerwide unit is presumptively appropriate.28I find, therefore, that the unit appropriate for the purpose of collective bargain-ing consists of all the production and maintenance employees of P.B. & S., PrestonChemical, and Hat-Ra at their plants and warehouses at Henderson, Paducah, and25 SeeValley Feed and SupplyCo., Inc.,135 NLRB778, especially at 796, in which myfindings wereaffirmed by a majority of the Board panel2s SeeJoy SilkHills, Inc. v. N.L R.B.,185 F.2d 732,744 (C A.D C ),cert.denied 341U.S 194, 195;N.L.R.B. v. IrvingTaatel, et al, d/b/a Tastel and Son,261 F. 2d 1, 4-5(C.A.7) ; N.L R.B.v.Piezo ManufacturingCorp.,290 F. 2d 455, 456(C.A. 2) ;N.L R.B.v.The Howe Scale Company,311 F. 2d502, 505(C.A. 7) ; N.L.R.B. v. Larry FoulOldsmobile Co., Inc.,316 F. 2d 595(C.A.7) ; N.L.R.B. v.Daniel Crean,et al., d/b/aThe Grand Food Market,326 F. 2d 391,396-397 (CA. 7).=' SeeTom Thumb Stores,Inc.,123 NLRB833, 834-83521 SeeWestern Electric Company,Incorporated,98 NLRB 1018, 1032 ;MaratileManu-facturing Co.,124NLRB 48, 49-50;Green Construction Company and Tecon Corporation,a Joint Venture,133NLRB152, 153;Owens-Illinois Glass Company,136 NLRB 389, 392. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDBowlingGreen, Kentucky, and at Columbus, Indiana,includingtruckdrivers, butexcluding office clerical,seasonal,and professional employees,guards, and super-visors withinthe meaningof the Act.Of course,a unionclaiming the right ofrepresentationis,ordinarily,under anobligation to offer to prove its majoritystatus.Clearly, the Union fulfilled thisobligation when in itstelegram ofJuly 3 it offered to prove its majority by anymeans "mutually agreeable." I am unable to perceive the force of theargumentthat is advanced that, since the offer presupposed mutualagreement, it was equivocaland indeed a cleverly contrived scheme of the Union to avoid having to prove itsmajority.Moreover, Preston was not relieved of his duty to bargain merely be-cause the Union on July 5 also filed a representation petition, nor by the fact thattheUnion subsequently withdrew the petition and filed charges.Furthermore,Preston by offering to consent to an election did not necessarily establish that he wasacting in good faith 29The Board has held that the date as of whicha union'smajorityis tobe deter-minedis the date of the receipt of its request for bargaining rather than the datewhen its request was sent.30As Preston did not receive the Union's telegram ofJuly 3 until July 5, the Union's majority must be determinedas ofthe latter date.As of the week ending July 6, 1963, there were 42 employees on the payrolls ofP.B. & S., Preston Chemical, and Hat-Ra in the appropriate bargaining unit31However, although the name of Leslie Smithhart appears on the P.B. & S. payrolllistfor the week ending July 6, his own testimony-subsequently given-showsthat his name must have been erroneously listed, for he was not actually hired untilthe latter part of July. In addition, the terminationlist inevidence shows that theemployee whosename isDave Greenfield, and who appears on the Preston Chemical .payroll list for the week ending July 6, was actually terminated on July 3.As thedeterminative date is July 5, Greenfield must also be excluded. I conclude, there-fore, that when the Union's bargaining request was received, there were only 40employees in the appropriate bargaining unit.To establish a majority, the Union must show that it had obtained authorizationsfrom a majority of the 40 employees in the appropriate bargaining unit by July 5.A majority of 40 would be 21. Counsel for the General Counsel offered in evi-dence 29 cards that are not only applications for membership in the Union but alsoexpress authorizations to the Union to represent and bargain for the employees whosigned themIf the signatures are valid, and the cards were signed on or beforeJuly 5, the Union clearly would have a majority of eight.There are 22 cards in evidence that are dated June 29 32 The evidence clearlyshows that 16 of the 22 employees who signed the cards were present at the meet-ing and signed the cards while they were at the meeting.All but 4 of these 16 cardsigners themselves testified at the hearing and identified their signatures.33 In addi-tion, as already mentioned, Boldry, although not present at the June 29 meeting,signed his card the evening of that day.Before the end of that day, therefore,17 of the employees had signed valid union authorization cards.Although the authorization cards of McGregor, Major, Wilkerson, and the twoFloyds are dated June 29, 1963, they were not, however, actually signed on thatdate.SeeArts&Crafts Distributors,Inc.,132 NLRB 166, 169, and earlier authorities therecited.ao SeeRea Construction Company,137 NLRB 1769,1770, and earlier authorities therecitediiThere are 44 employees on the 3 payroll lists (General Counsel's Exhibit No. 4) butcounsel stipulated that Johnnie Scott, who is a night watchman, and Wilbur Pirtle, whoisa supervisory employee, should be excluded.szThese are the cards ofRobert Ray Perdue,Richard Hodges Beals, Norris JacksonWhite, Robert M Gish, Jr., James Randolph, Paul Jones, Roger T. Bowling, John ChristianBelow, Darrel Thomas Hoover, Jack Conner, JamesWilson,James Reed Miller, Floyd S.Cruse, Andrew Kritzer,Jerry Bart McGregor,John D. Boldry,George T Farley, Jr.,George D. Major, Edward Floyd, Thurman M. Floyd,David Lee Pruitt,and Stephen L.Wilkerson.The names italicized are those of the employees who actually signed theircards on June 29.23 The employees who did not testify at the hearing are White, Randolph, Cruze, andKritzer.Although Beals also testified, he was called as a witness by the Respondents andwas not asked about the signing of his union authorization card.However, Foster testi-fied that all five of these employees were present at the June 29 meeting. P.B. & S. CHEMICAL COMPANY, ETC.177McGregor, the Preston Chemical janitor, worked in Paducah and he was notpresent at the June 29 meeting in Henderson.There is either a smudge or anerasure in the date line of McGregor's card, which he could not explain in histestimony.McGregor testified that he "believed" that he signed his card while aboxcar was being unloaded and while a couple of truckdrivers were in fromHenderson, and that he was the last one to sign a card. This does not mean, how-ever, that he must have signed his card on some other day.He could have signedhis card later than the others but on the same day.Counsel for the Respondentsassume that McGregor testified that he signed his card on a Saturday, and pro-ceeded to deduce therefrom that he must have signed it on July 6, the Saturdayfollowing the meeting in the Soaper Hotel.Actually McGregor testified repeatedlythat he could not remember on what day he did sign his card.There is evidence, however, explaining the misdating of the cards of Major andWilkerson, both of whom testified concerning this matter.The cards signed bythem were given to them by Jones on the P B & S. parking lot the morning ofJuly 1, and both of them signed the cards at the same time but dated them June 29at the suggestion of Jones, who told them they would be better protected if theircards bore the same date as the union meeting at the Soaper Hotel. Jones' sug-gestionmust be considered as deplorable as the practical joke which he played onDuncan.Nevertheless, the evidence is clear and convincing that Major and Wilker-son did sign their union authorization cards on July 1, which was 2 days beforetheUnion's request for recognition.The testimony of the two Floyds, who are kinsmen, is very confusing. EdwardFloyd testified that the card which he signed was brought to his'home by ThurmanFloyd, but he could not remember exactly what day that was. In attempting to fixthat day approximately, Edward Floyd caused confusion by using the verb "tosign" when he should have used the verb "to fill out." Thus, he testified that hesigned the card "approximately one day" after the meeting at the Soaper Hotel ofwhich he was aware but which he had not attended. But, actually, he had filledthe card out, except for the date, in the evening of the day of the Soaper Hotelmeeting on June 29.When he came to turn his card in, he further testified, hediscovered that he had not dated it, and asked Perdue for a pen to fill in the date,which he determined by looking at the calendarApparently, he chose the date onwhich he had filled out the card rather than the date on which he had signed it.In his testimony, he did not himself indicate where or when he had encounteredPerdue but Perdue testified that he received Edward Floyd's card from him theafternoon of July I in the drumroom of the P.B. & S. plant. Perdue further testi-fied that when he saw the card it was completely filled out except for the date;that Edward Floyd borrowed his pen in order. to fill in the date, and that after fill-ing inthe date, Floyd stuck the card in Perdue's jacket pocket.Edward Floyd'scard itself shows that it was filled out entirely in pencil in a very poor and wobblyhandwriting except for the signature and the date of application, and that the sig-natureis inblack ink, while the date is in blue ink. Since the signature and thedate were written at different times, there is nothing remarkable in this.But, thedate is so neatly written, and the figures in the 6/29/63 date simply do not lookas if they were written by the same person who wrote the other figures on the card,such as the dates of birth and employment and the social security number.WhileI lay no claim to being a handwriting expert, itseemsto me that the date of appli-cation was actually filled in by Paul Jones, and that Perdue was mistaken in testify-ing that Floyd himself dated the card.Thurman Floyd testified that the card signed by him was brought to his home byBoldry.Although he could not remember whether he received the card on a work-ing day or Saturday or Sunday, he did recall that Boldry told him that the men hadhad a meeting at the Soaper Hotel.Thurman Floyd further testified that afterfilling out the card, he carried it to Paul Jones' house. Jones testified that he foundthe card at home-it had been left with Jones' wife-on Sunday, June 30, and thatfinding that the "occupation" and "date of application" lines were blank, he filledin both in ink.The rest of the card had been filled in by Thurman Floyd himself inpencil, as he himself had testified, after he had been made to understand thequestions being put to him.As Jones also testified in relation to the union authori=zation cards in general that he had put the dates on some cards himself, there is allthe more reason to believe that he put the 6/29/63 date not only on Thurman Floyd'scard but also on one or two other cards, such as McGregor's.There is also, a. group of six cards which are dated July 1, 1963,. the Mondayfollowing the Soaper Hotel meeting.These cards were signed by Richard S Barnard,,a laborer on the P.B. & S. payroll; by James B. Shaw, a lift-truck driver on the7 60-5 7 7-6 5-v o 1 148-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDPreston Chemical payroll; by Robert Eual Kinsey and Wallace E. Lawrence, truck-drivers on the Preston Chemical payroll; and by Dorris Dixon and Terry Gibbs, twoof the employees on the Hat-Ra payroll who require no further identification.PaulJones had nothing to do with the signing or dating of these cards as appears from thetestimony of the employees who signed them.Every one of the six employees whosecard is dated July 1 testified clearly that he not only signed the card but that hehimself dated it.It is true that Dixon was not sure of the calendar date on whichhe signed the card, which he thought was July 3, but he was sure that he signed thecard on a Monday following the union meeting and this could have been onlyJuly 1.Thus Dixon testified:Q.What day did you sign the union card?A. On a Monday.Q.What date?A. 3rd.Q.What's that?A. 3rd.Q. 3rd of what?A. July.Q. You're sure about that?'A.Not exactly, no. It was a Monday following the date the union cardswere signed.Of the six employees who signed their cards on July 1, all but Gibbs testifiedconcerning the circumstances under which they came to sign their cards, and thereis nothing in their testimony that casts any doubt on the validity of their cards.Barnard, who, as a P.B. & S. employee, lived in Henderson, testified that it wasPerdue who gave him his card on the plant parking lot, and asked him to sign it if hewished to apply for union membership.Dixon, who as a Hat-Ra employee alsolived in Henderson, testified that he obtained his card from his wife and that hesigned it at home.Dixon also testified that after signing his card, he took it, to-gether with three other cards, to Foster, the union organizer. , Shaw, Kinsey, andLawrence, who as Preston Chemical employees lived in Paducah, testified that theyobtained their cards at the Paducah plant when they were being passed around thereby someone.Kinsey and Lawrence could not remember who that someone wasbut Shaw testified positively that his card was brought to him by Jack Conner.This testimony of Shaw is of particular interest in connection with the attemptof the Respondents to cast doubt upon the possibility that any of the truckdriverswho worked for Preston Chemical at Paducah could have signed any cards onJuly 1.Itwas for the purpose of attempting to establish this that Pirtle had reallybeen called as a witness.Pirtle testified that the first truckdriver to visit the plantfrom Henderson during the week of July 1 came on July 3. But, obviously, itwould not necessarily have to be a truckdriver from Henderson who would bringunion authorization cards from Paducah. It could be one of the other PrestonChemical employees who attended the union meeting in Henderson on June 29.As June 29 was a Saturday, any employee who attended the meeting would naturallyreturn home to PaducahConner, who was a warehouse employee, himself testi-fied that he was at the June 29 meeting at the Soaper Hotel in Henderson. Shaw'stestimony that he obtained the union authorization card which he signed fromConner indicates the way the cards no doubt reached Paducah.Moreover, Connerwas not the only employee from Paducah, for he testified that he "took a coupleof guys" along with him.Despite the misdating of the cards of Major and Wilkerson, there appears to beno good reason for rejecting them, since both of these employees had perfectly clearrecollections that they signed their cards on July 1. If the evidence relating to theother misdated cards-those of McGregor and the two Floyds-were to be evaluatedwholly without reference to the evidence relating to the union campaign as a wholeand Preston's reaction to that campaign, the cards of these employees would haveto be rejected.Such an evaluation would be, however, highly unrealistic.TheUnion's campaign was, clearly, a concerted effort made between June 29 and July 1,34and by July 3 Preston himself was acting as if the Union had a majority. It wouldalso have to be taken into consideration, moreover, that the misdating of the cards31 Indeed, after July 1, the Union obtained only one other authorization card. It wasthe card of Franklin D. Eblen, a P.B. & S. truckdriver, who signed it on July 6 at atavern called Bright Star when he was there with "some fellows." Eblen could not re-member who these fellows were. P.B. & S. CHEMICAL COMPANY, ETC.179was not motivated by any desire to establish a majorityas of anearlier date butto afford greater protection to the signatories.However, this motive was not of akind that had as its objective giving the Union either a greater majority than italready had, or giving it a majority as of an earlier date.There is, therefore, alsono goodreasonfor adopting the "infection" theory, and holding that Jones' mis-conduct deprived the Union of the majority which it undoubtedly had achieved foreven if the authorization cards of McGregor and the two Floyds were to be dis-regarded the Union would still have a majority of 4, based on having obtainedauthorization cards from 25 of the 40 employees in the appropriate bargaining unit.Moreover, if all the misdated cards were to be disregarded, the Union would still havea majority of two. I conclude, therefore, that when on July 3 the union requestedrecognition, it represented a majority of the employees in the appropriate bargainingunit.The validity of the Union's authorization cards is also attacked on the familiarground that the employees weretoldat the June 20 meeting that the only purpose ofthe signingof the cards was to get an election, and that they would then be free tovoteagainst theUnion if they so desired.Counsel for the Respondents sought toelicit such testimony through cross-examination of five of the General Counsel'switnessesbut without success, and they then called five witnesses of their own, whoin responseto leading questions would testify on direct examination that they weretold that the purpose of the cards was to get an election, and confess on cross-examinationthat this was really only what they understood.35These witnesses alsorevealed what their motives may have beenin signingthe cards, such as that theydid not want to be thought yellow; and some of them even declared that they intendedto vote against the Union if there were an election.A strange aspect of the testimonyof virtually all of these witnesses was that they kept on protesting that theyremembered little or nothing of what was said at the June 29 meeting in the verysame breaths that they were purporting to relate what they were told at the meeting.One of these witnesses, Jack Conner, who had actually taken cards back to Paducahto sign up other employees, as already mentioned, ended up by declaring that hewould not even walk across the street to get into the Union, although he hadtraveled over 100 miles from Paducah to get to the union meeting of June 29!I credit none of the testimony of these witnesses insofar as it may suggest that mis-representationswere made to the employees who were present at the June 29meeting.What was really said at the meeting was finally well summarized by oneof these witnesses, John Christian Below, when he testified during his direct ex-amination: "They told what all the union could do for us, what they would do for usand then they passed out the cards and asked if we would sign them.We signed themand that was it " Below also finally admitted that what the employees at the meetingwere told was: "If they had 30 percent of the cards they could just .file for anelection-if they had a majority they could ask for recognition by the com-pany.."It was, of course, natural for both of these possibilities to be discussedat the June 29 meeting,sincethe Union had not as yet achieved a majority.Counsel for the Respondents also contend that Preston had a good-faith doubt thatthe Union represented a majority of his employees, and that this doubt could bebased on the reputation of the Union.The conduct of the union in theBedford-Nugentcase is advanced as the basis for this contention.But, whatever the conductof theunionin that case may have been, it has no bearing on the rights of the Unionin the present case. It is not shown in the present case that the Union was guiltyof any act of coercion in achieving its majority status.Counsel for the Respondentswere informed that they were at liberty to show any acts of coercion against anyof the Respondents' employees, including even employees who had not signed unionauthorization cards, of which they had knowledge.Not a scintilla of such evidencewas, however, produced. In any event, the Respondents could advance only a good-faith doubt based on numerical considerations.The general reputation of the Unioncould not be the basis of such a doubt36It-isof some interest that Preston didnot mentiontheBedford-Nugentcase, or the general reputation of the Union inturning down its request for recognition in his letter of July 5 to the Union.Theseconsiderations were advanced only at the hearing, and must, therefore, be regardedas afterthoughts.as As one of these witnesses, Robert Grish, put it "For an election, yeah, what I under-stood "The motives and intentions of card signers are immaterial.SeeDan RiverMills, Incorporated, Alabama Division,121 NLRB 645, 648;Gorbea, Perez & Morell,S. en 0,132 NLRB 362;Gary Steel Products Corporation,144 NLRB 1160;Mary Chess,Inc., at al,145 NLRB 120086CompareAltoPlasticManufacturing Corporation,136 NLRB 850. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the last analysis, however, the contention that Preston's refusal to bargain withthe Union, and his insistence upon an election were predicated on a good-faith doubtof the Union's majority status must be rejected because he had already embarkedupon a course of unlawful conduct designed to undermine the Union.An em-ployer cannot embark upon an antiunion campaign and still claim that he is acting ingood faith.As the Board has recently declared:While an employer may request a Board election as proof of a union'smajority status, the right to do so is not absolute.Where insistence is motivatednot by any bona fide doubt as to the union's majority status, but rather by therejection of the collective bargaining principle, or a desire to gain time withinwhich to undermine the union, such insistence is unlawful 37IV.THE REMEDYAs the scope of the unfair labor practices of the Respondents is extensive, I shallrecommend a broad form of cease-and-desist order, designed not only to preventthe repetition of .the specific unfair labor practices in which the Respondents haveengaged but also to effectuate all the guarantees of Section 7 of the Act.I shall further recommend that the Respondents take appropriate affirmativeaction to effectuate the policies of the Act.As affirmative relief, I shall recommend that the Respondents offer Paul Jones,Terry Gibbs, Robert Ray Perdue, and Stephen Wilkerson immediate and full rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights or privileges, dismissing, if necessary, any employeeswho may have been hired to replace them. I shall further recommend that eachof them be made whole for any loss of pay he may have suffered by reason of thediscrimination against him by payment to him of a sum of money equal to theamount which he normally would have earned as wages from the date of his dis-charge to the dates of the Respondents' offer of reinstatement, less his net earningsduring said period.The amount of backpay is to be computed on a quarterly basisin accordance with the formula prescribed in F.W. Woolworth Company,90 NLRB289, and interest is to be computed on the amount so determined in accordance withIsis Plumbing & Heating Co.,138 NLRB 716. I also recommend that the Respond-entsshallmake whole Roger T. Bowling for the loss of pay which he sustained asthe result of the 4 weeks' delay in granting him the raise to which he was entitled.When the amount has been determined, interest shall also be added to such amountat the rate of 6 percent per annum.CONCLUSIONS OF LAW1.The Respondents, P.B. & S. Chemical Company, Hat-Ra Chemical Company,and Preston Chemical Company, are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and are jointly and severally liable forthe redress of the unfair labor practices committed by them.2.Chauffeurs, Teamsters and Warehousemen's Local Union No. 215, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section 2(5) of the Act.3.By coercively interrogating their employees concerning their union membership,activities,and desires; by threatening to tear their business down brick by brick;to discontinue their trucking operations; to withhold benefits from disloyal employees;to discharge employees or to engage in other forms of reprisal if their employeesbecame or remained members of the Union; by granting a mileage increase to theirover-the-road truckdrivers and by promising or conferring other forms of benefitsupon their employees if they refrained from becoming or remaining members of theUnion, the Respondents interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act, and thereby com-mitted unfair labor practices affecting commerce within the meaning of Section 8(a) (l) of the Act.4.By discharging Paul Jones, Terry Gibbs, Robert Ray Perdue, and StephenWilkerson because they had joined or assisted the Union or engaged in other con-certed activities for their mutual aid or protection or because the Respondents be-lieved that they had engaged in such activities, the Respondents discriminated withrespect to the tenure of employment of these employees, and thereby committedunfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (t) of the Act.37Arts and Crafts Distributors, Ina, supra;to the same effect areElliott-Williams Co.Inc.,143 NLRB 811,";arid.Mid-West'Toae'el & Linen Service, Inc.,143 NLRB 744. P.B. & S. CHEMICAL COMPANY, ETC.1815.By withholding a wage increase from Roger T. Bowling for a period of 4weeks, and by conditioning the hiring of Leslie Smithhart, an applicant for employ-ment, on his refraining from supporting the Union, the Respondents discriminatedwith respect to the terms or conditions of their employment, and thereby committedunfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) of the Act.6.All production and maintenance employees of P.B. & S. Chemical Company,Hat-Ra Chemical Company, and Preston Chemical Company at the plants andwarehouses of these Respondents at Henderson, Paducah, and Bowling Green,Kentucky, and at Columbus, Indiana, including truckdrivers, but excluding officeclerical, seasonal, and professional employees, guards, and supervisors within themeaning of the Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.7.At all relevant times since July 3, 1963, the Union has been the exclusiverepresentative of the employees in the aforesaid appropriate unit within the meaningof Section 9(a) of the Act.8.By failing and refusing to bargain with the Union as the exclusive representa-tive of the employees in the aforesaid appropriate unit, the Respondents have com-mitted an unfair labor practice affecting commerce within the meaning of Section8(a)(5) and(1) of the Act.RECOMMENDED ORDERUpon the entire record in this proceeding, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,it ishereby recommended that theRespondents, P.B. & S. Chemical Company, Hat-Ra Chemical Company, and PrestonChemical Company, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating their employees coercively concerning their union membership,activities, and desires; threatening to tear their business down brick by brick, todiscontinue their trucking operations, to withhold benefits from disloyal employees,to discharge employees or to engage in other forms of reprisal if their employeesbecame or remained members of the Union; granting mileage increases to theirover-the-road truckdrivers and promising or conferring other forms of benefits upontheir employees if they refrained from becoming or remaining members of the Union.(b)Discouragingmembership in Chauffeurs, Teamsters and Warehousemen'sLocal Union No. 215, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. or any other labor organization of their em-ployees, by discharging or in any other manner discriminatingagainstemployees orapplicants for employment with respect to their hire or tenure of employment or anyterm or condition of their employment.(c)Refusing to bargain collectively with the Union with respect to rates of pay,wages, hours of employment, or other terms or conditions of employment in thebargaining unit hereinbefore described as appropriate.(d) In any other manner interfering with, restraining, or coercing their employeesin the exercise of the rights euaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a)Offer to Paul Jones, Terry Gibbs, Robert Ray Perdue, and Stephen Wilkersonimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges, and makeeach of them whole for any loss of pay he may have suffered by reason of theRespondents' discrimination against him in the manner and to the extent set forthin the section of this Decision entitled "The Remedy."(b)Make Roger T. Bowling whole for the loss of pay whichhe sustained as aresult of the delay in granting him a raise in the manner and to the extent setforth in the section of this Decision entitled "The Remedy "(c)Upon request, bargain collectively with the Union as the exclusive repre-sentative of the employees in the bargaining unit hereinbefore described as appro-priate and embody in a signed agreement any understanding which may be reached.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andcompute the amounts of backpay due under the terms of this Recommended Order.(e)Post at its places of business, plants, or warehouses at Henderson, Paducah,and BowlingGreen, Kentucky, and at Columbus,Indiana, copiesof the attached 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice marked "Appendix." 38Copies of said notice, to be furnished by the RegionalDirector for Region 25, shall, after being duly signed by the president of theRespondents, be posted by the Respondents immediately upon receipt thereof, andbe maintained by them for a period, of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps they have takento comply therewith.39Ps In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to carry out the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT interrogate our employees concerning their union member-ship, activities, or desires in any manner which violates Section 8(a)(1) ofthe Act.WE WILL NOT threaten to tear our business down brick by brick, or to dis-continue our trucking operations, or to withhold benefits from disloyal em-ployees, or engage in any other form of reprisal if our employees become orremain members of the Union.WE WILL NOT grant mileage increases to our over-the-road truckdrivers orpromise or confer other forms of benefits upon our employees upon the con-dition that they refrain from becoming or remaining members of the Union.WE WILL NOT interrogate applicants for employment concerning their attitudestowards union organization or activities.WE WILL NOT discourage membership in Chauffeurs, Teamsters and Ware-housemen's Local Union No. 215, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any other labor orga-nization of our employees, by discriminating with respect to the hire or tenureof their employment or any term or condition of their employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the ActWE WILL offer to Paul Jones, Terry Gibbs, Robert Ray Perdue, and StephenWilkerson immediate reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges. andmake them whole for any loss of pay they may have suffered by reason of ourdiscrimination against them.WE WILL also make whole Roger T. Bowling for his loss of pay when hisraise was delayed for a period of 4 weeks.WE WILL, upon request of Chauffeurs, Teamsters and Warehousemen's LocalUnion No. 215, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, bargain collectively with the said Unionwith respect to rates of pay, wages, hours of employment, and other terms andconditions of employment, and, if an agreement is reached, embody the termsof such agreementin anappropriate contract.All our employees are free to become or remain or to refrain from becoming orremaining members of any labor organization of their choice.P.B &S. CHEMICAL COMPANY, HAT-RA CHEMICALCOMPANY, PRESTON CHEMICAL COMPANY,Employers.Dated-------------------By-------------------------------------------(President)(Title) METAL ARTS COMPANY183NOTE.-We will notify the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Any employee having a question concerning the above notice or what it requiresmay inquire by mail,telephone,or in person at the Board's Regional Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana, Telephone No. Mel-rose 3-8921.Metal ArtsCompanyandRichard W. Johnson.Case No. 23-CA-1703.August 4, 1964DECISION AND ORDEROn May 6, 1964, Trial Examiner William Seagle issued his Decisionin the above-entitled proceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief ; the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision and the entire record in this case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board dismissed the complaint.]1Contrary to contentions made here, we do not find sufficient basis in the record, con-sidered as a whole,for rejecting the Trial Examiner's credibility resolutions.StandardDry Wall Products,Inc.,91 NLRB 544.We adopt the conclusions of the Trial Examinerwhich are based upon the credited testimony,but do not adopt or pass upon opinionsincluded in his Decision which assume facts different from those found.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard beforeTrialExaminerWilliamSeagle at Houston, Texas,on January 20, 21,and 22, 1964,upon a charge filed on October 24, 1963, and acomplaint issued on December 5, 1963, alleging that the Respondent had violatedSection 8(a) (1) and(3) of the Act.Subsequent to the hearing counsel for the Gen-eral Counsel and for the Respondent filed briefs,which have also been considered.148 NLRB No. 18.